Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 1 of 60 Page ID
                                 #:12442




           EXHIBIT 1
  TO PLAITNIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE
            NUMBER 2, SEEKING EXCLUSION OF EXPERT TESTIMONY
  Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 2 of 60 Page ID
                                   #:12443


                                                                                June, 2018
                                DR. RICHARD A. LEO, PH.D, J.D.

                                      CURRICULUM VITAE

                                           ADDRESSES

Professional Office (Mailing Address)                      University Office
15 Ashbury Terrace                                         University of San Francisco
San Francisco, CA 94117                                    School of Law
                                                           San Francisco, CA 94117

Phone:         (415) 661-0162                              415-422-6513
FAX:           (415) 422-6433                              (415) 422-6433
Email:         rleo@usfca.edu                              rleo@usfca.edu

Webpage:       http://www.usfca.edu/law/faculty/fulltime/leor.html
SSRN:          http://ssrn.com/author=1020356
BePress:       http://works.bepress.com/richardleo/

                                        POSITIONS HELD

7/06-Present          Hamill Family Professor of Law and Psychology
                      University of San Francisco

8/05-Present          Fellow, Institute for Legal Research
                      Criminal Justice Studies Program
                      University of California, Berkeley School of Law

9/14-6/15             Fellow, Center for the Advanced Study in the Behavioral Sciences
                      Stanford University

7/13-6/14             Visiting Professor of Law and
                      Co-Director, Program on Understanding Law, Science and Evidence
                      University of California, Los Angeles

7/97 – 6/06           Associate Professor of Psychology and Social Behavior; and
                      Associate Professor of Criminology, Law and Society
                      University of California, Irvine (Tenured in 2001)

8/94 - 5/97           Assistant Professor of Sociology and Adjunct Professor of Law
                      University of Colorado, Boulder




                                               1
  Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 3 of 60 Page ID
                                   #:12444


                                            EDUCATION

8/90 - 8/94            Ph.D. in Jurisprudence and Social Policy
                       Specialization: Criminology and Social Psychology
                       University of California, Berkeley

8/92 - 5/94            J.D., Boalt Hall School of Law
                       University of California, Berkeley

9/87 - 6/89            M.A. in Sociology
                       University of Chicago

9/81 - 5/85            A.B. in Sociology, with Honors
                       University of California, Berkeley

                                 ACADEMIC SPECIALIZATION

Criminal Procedure/Criminal Law      Psychology and Law           Social Psychology
Criminology and Criminal Justice     Law and Social Science       Police Organization/Behavior

                                  RESEARCH SPECIALIZATION

Police Interrogation                 Wrongful Convictions         Coercive Persuasion
False Confessions                    Miscarriages of Justice      Influence and Decision-Making

                                               AWARDS

Distinguished Scholar Award (2017). American Society of Criminology, Division of Policing (For
outstanding contributions to the field of policing).

Academic Excellence Award (2017). International Investigative Interviewing Research Group (In
recognition of outstanding achievements to ethical investigative interviewing).

Lifetime Achievement Award (2014). Society for the Study of Social Problems, Crime and Juvenile
Delinquency Division. (For distinguished scholarship in the fields of crime and delinquency).

Paul Tappan Lifetime Achievement Award (2014). Western Society of Criminology. (For outstanding
contributions to the field of criminology).

The President’s Award (2014). Western Society of Criminology. (For contributions to the field of
criminology and positive influence on the current Western Society of Criminology President’s career).

Fellowship, Center for the Advanced Study in the Behavioral Sciences (2014-2015). Stanford
University.


                                                2
  Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 4 of 60 Page ID
                                   #:12445


William J. Chambliss Lifetime Achievement Award (2013). Society for the Study of Social Problems,
Law and Society Division. (For career-spanning excellence and achievement in the area of law and
society).

Guggenheim Fellowship (2011). John Simon Guggenheim Memorial Foundation. (For men and
women who have already demonstrated exceptional capacity for productive scholarship or exceptional
creative ability in the arts). New York, N.Y.

Edwin H. Sutherland Outstanding Scholarship Award from the Society for the Study of Social
Problems, Law and Society Division (2010) for Police Interrogation and American Justice (Harvard
University Press, 2008). Inaugural award.

Outstanding Book Award (2010) from the Academy of Criminal Justice Sciences for Police
Interrogation and American Justice (Harvard University Press, 2008).

Herbert Jacob Book Prize (2009) from the Law and Society Association for Police Interrogation and
American Justice (Harvard University Press, 2008)

Distinguished Scholarship Award (2009) from the Pacific Sociological Association for Police
Interrogation and American Justice (Harvard University Press, 2008). Honorable Mention.

Soros Senior Justice Fellowship (2004). Open Society Institute. Soros Foundation. New York, N.Y.

The Saleem Shah Career Achievement Award (2000). Given by The American Psychology-Law
Society (Division 41 of the American Psychological Association) and the American Academy of
Forensic Psychology for early career excellence and contributions to psychology, law and public
policy.

The Ruth Shonle Cavan Young Scholar Award (1999). Given by The American Society of
Criminology to recognize outstanding scholarly contributions to the discipline of criminology.

Distinguished Assistant Professor Award for Research (2000-2001). University of California, Irvine.
Conferred by the Academic Senate of the University of California, Irvine for distinguished research.

Faculty Career Development Award (1998-1999). University of California, Irvine.

Graduate Student Paper Award, Honorable Mention (1994) from the American Sociological
Association, Crime, Law, and Deviance Section.

Outstanding Graduate Student Instructor Award (1993). University of California, Berkeley.
Department of Legal Studies.

Prosser Prize (1992), "Guggenheim Crime Policy Seminar." University of California, Berkeley, Boalt
Hall Law School.


                                               3
  Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 5 of 60 Page ID
                                   #:12446


                 ADDITIONAL HONORS AND DISTINCTIONS (SELECTIVE)

Member (Elected), American Law Institute (October, 2011-Present).

Listed in 2016 by the Wall Street Journal as one of 25 U.S. Law Professors whose research and
publications have been cited most often by courts. See Nick Farris, Valerie Aggerbeck, Megan
McNevin, & Greg Sisk, Judicial Impact of Law School Faculties,
http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2826048

The subject of a full-length feature article by Mark Leviton (July, 2017). “The Whole Truth: Richard
A. Leo On Why Innocent people Confess to Crimes.” The Sun Magazine, Pp. 6-15. See
http://thesunmagazine.org/issues/499/the-whole-truth

The subject of a New Yorker magazine article by Jeffrey Toobin (August 24, 2009). See:
http://www.newyorker.com/talk/2009/08/24/090824ta_talk_toobin

Listed in Brian Leiter, Most Cited Law Professors by Specialty, 2000-2007, Criminal Law and
Procedure, (http://www.leiterrankings.com/faculty/2007faculty_impact_areas.shtml)

Member, Scientific Advisory Board. National Center for Reason and Justice (3/02-Present).

Board member, Forensic Social Sciences Association (2/14-Present).

Affiliate, Center on Police Practices and Community (COPPAC). University of California, Santa
Barbara Institute of Social, Behavioral & Economic Research (7/01-Present).

Fellow, Earl Warren Legal Institute Criminal Justice Program, University of California, Berkeley
School of Law (10/98-8/05)

Visiting Scholar, Boalt Hall School of Law, University of California, Berkeley (8/03-8/05).

Visiting Professor of Sociology, Nankai University, Tianjin, China (10/96).

                                          PUBLICATIONS

                                               BOOKS

2018   Richard A. Leo and Tom Wells. THE INNOCENCE REVOLUTION: A POPULAR
       HISTORY OF THE AMERICAN DISCOVERY OF THE WRONGLY CONVICTED. (In
       Progress). Expected Publication Date: 2018

          Received Guggenheim Fellowship Award (2011) to write this book

2012 CONFESSIONS OF GUILT: FROM TORTURE TO MIRANDA AND BEYOND (with
     George C. Thomas III). New York: Oxford University Press. ISBN #: 978-0-19-533893-5.

                                               4
  Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 6 of 60 Page ID
                                   #:12447


       Available at:
       http://www.oup.com/us/catalog/general/subject/Sociology/CriminalJustice/?view=usa&ci=978
       0195338935

          Translated into Chinese by SHANGHAI JIAOTONG UNIVERSITY PRESS of Shanghai
           (2014)

2008 POLICE INTERROGATION AND AMERICAN JUSTICE (2008). Cambridge: Harvard
     University Press. ISBN #: 0-674-02648-9. Available at:
     http://www.hup.harvard.edu/catalog/LEOPOL.html or http://www.amazon.com/Police-
     Interrogation-American-Justice-Richard/dp/0674026489

          Edwin H. Sutherland Outstanding Scholarship Award. The Society for the Study of Social
           Problems (2010). Inaugural award.

          Outstanding Book Award (2010). Academy of Criminal Justice Sciences.

          Herbert Jacob Book Prize (2009). Law and Society Association.

          Distinguished Scholarship Award (2009). Pacific Sociological Association. Honorable
           Mention.

          Excerpts reprinted in Yale Kamisar Et. Al, Eds. (2008). Modern Criminal Procedure:
           Cases, Comments, Questions. Twelfth Edition. (St. Paul, MN: West Publishing). Pp. 540,
           624, 719-720

          Paperback version published in August, 2009

          Translated into Chinese by China University of Political Science and Law Press (2012)

          Translated into Korean by Humanitas Press (2014)

2008   THE WRONG GUYS: MURDER, FALSE CONFESSIONS AND THE NORFOLK FOUR
       (2008) (with Tom Wells). New York: The New Press. ISBN #: 978-1-59558-401-4. Available
       at: http://amazon.com or http://thenewpress.com. See also: http://www.wrongguys.com.

          Nominated for a National Book Award and a Pulitzer Prize

          The subject of a New Yorker magazine article by Jeffrey Toobin (August 24, 2009). See:
           http://www.newyorker.com/talk/2009/08/24/090824ta_talk_toobin

          Received Soros Senior Justice Fellowship (2004) to write this book

2008 THE PROBLEM OF FALSE CONFESSIONS IN THE POST-DNA WORLD (2008) (with
     Steven Drizin). Published as a book in Japan by Nippon Hyoronsha Co., LTD. ISBN #: 978-4-
                                             5
  Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 7 of 60 Page ID
                                   #:12448


       535-51664-9.

1998 THE MIRANDA DEBATE: LAW, JUSTICE AND POLICING (1998) (with George C.
     Thomas III, Eds). Boston: Northeastern University Press. ISBN #: 1-55553-338-8.

1998   THE AMERICAN CRIMINAL JUSTICE SYSTEM (1998), (Ed). (Simon & Schuster).
       ISBN #: 0-536-00826-4.

               ARTICLES, BOOK CHAPTERS AND OTHER PUBLICATIONS

2019 “Police Interrogation and Suspect Confessions,” Forthcoming in Eric Miller and Tamara Lave,
     Eds. (2019), The Cambridge Handbook on Policing in North America (Boston, MA:
     Cambridge University Press).

2018 “Mental Health and False Confessions” (With William Follette and Deborah Davis).
     Forthcoming in Elizabeth Kelley, Ed (2018). Representing People with Mental Disabilities: A
     Criminal Defense Lawyer’s Guide (Chicago: American Bar Association).

             Reprinted in Tristin Green, Legal Scholarship Network (SSRN): Legal Studies
              Research Paper Series. University of San Francisco School of Law. Vol. 10, No. 3
              (2017)

2018   “Interrogation and Confessions: Social Science, Law and Public Policy.” Pp. 233-259. In Erik
       Luna, Ed. (2018), Academy for Justice: Reforming Criminal Justice, Vol. 2: Policing.
       Available at: http://ssrn.com/author=1020356

             Reprinted in Tristin Green, Legal Scholarship Network (SSRN): Legal Studies
              Research Paper Series. University of San Francisco School of Law. Vol. 10, No. 1
              (2017)

2018 “Police Interrogation and Coercion in Domestic American History: Lessons for the War on
     Terror” (with Alexa Koenig), in Scott Anderson and Martha Nussbaum, Eds., (2018)
     Confronting Torture: Essays on the Ethics, Legality, History, and Psychology of Torture
     Today. Pp. 146-174. (Chicago: University of Chicago Press). Available at:
     http://ssrn.com/author=1020356

             Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
              Paper Series. University of San Francisco School of Law. Volume 3, No. 1 (2010).

2017   “What Innocence Means Today and Why It Matters,” 68 Florida Law Review, 1569-1596.
       as a larger essay entitled, “Voices on Innocence” (with Lucian Dervan, Meghan Ryan, Valena
       Beety, Gregory Gilchrist and William Berry). Available at: http://ssrn.com/author=1020356

             Reprinted in Russell Covey and Valena Beety (2018). Reading Innocence: A Wrongful
              Convictions Reader. (Durham: Carolina Academic Press).
                                              6
  Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 8 of 60 Page ID
                                   #:12449




             Reprinted in Michelle Travis, Legal Scholarship Network (SSRN): Legal Studies
              Research Paper Series. University of San Francisco School of Law. Vol. 9, No. 2 (2016)

2017   “The Miranda App: Metaphor and Machine (with Andrew Guthrie Ferguson). Forthcoming in
       the Boston University Law Review, Vol. 97. Pp. 935-992. Available at:
       http://ssrn.com/author=1020356

             Reprinted in Tristin Green, Legal Scholarship Network (SSRN): Legal Studies
              Research Paper Series. University of San Francisco School of Law. Vol. 10, No. 1
              (2017)

2017   “The Criminology of Wrongful Conviction: A Decade Later.” Journal of Contemporary
       Criminal Justice. Vol. 33. Pp. 82-106.

             Reprinted in Tristin Green, Legal Scholarship Network (SSRN): Legal Studies
              Research Paper Series. University of San Francisco School of Law. Vol. 9, No. 5 (2016)

2017   “Has the Innocence Movement Become an Exoneration Movement? The Risks and Rewards of
       Redefining Innocence,” in Daniel Medwed, Ed. (2017). (Boston, MA: Cambridge University
       Press). Wrongful Convictions and the DNA Revolution: Twenty-Five Years of Freeing the
       Innocent. Pp. 57-83. Available at: http://ssrn.com/author=1020356

             Reprinted in Russell Covey and Valena Beety (2018). Reading Innocence: A Wrongful
              Convictions Reader. (Durham: Carolina Academic Press).

             Reprinted in Michelle Travis, Legal Scholarship Network (SSRN): Legal Studies
              Research Paper Series. University of San Francisco School of Law. Vol. 9, No. 3 (2016)

2017   “Police Interrogation, False Confessions and Alleged Child Abuse Cases.” The Michigan
       Journal of Law Reform, Vol. 50. Pp. 693-721. Available at: http://ssrn.com/author=1020356

             Reprinted in Brian Gallini, Ed. (Forthcoming). Investigative Criminal Procedure: Inside
              This Century7’s Most (In) Famous Cases (West Publishing).

             Reprinted in Tristin Green, Legal Scholarship Network (SSRN): Legal Studies
              Research Paper Series. University of San Francisco School of Law. Vol. 10, No. 1
              (2017)

2017   “A Damning Cascade of Investigative Errors: Flaws in Homicide Investigation in the U.S.A.”
       (with Deborah Davis) in Fiona Bookman, Ed. (2017). Handbook on Homicide (Wiley-
       Blackwell). Pp. 578-598. Available at: http://ssrn.com/author=1020356

             Reprinted in Michelle Travis, Legal Scholarship Network (SSRN): Legal Studies
              Research Paper Series. University of San Francisco School of Law. Vol. 9, No. 1 (2016)
                                              7
  Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 9 of 60 Page ID
                                   #:12450



2017   "Police Interrogation and False Confessions in Rape Cases" in Roy Hazelwood and Ann
       Burgess, Eds (2017). Practical Aspects of Rape Investigation: A Multidisciplinary Approach.
       5th Edition. (Boca Raton, Florida: CRC Press). Pp. 177-186.

             Reprinted in Michelle Travis, Legal Scholarship Network (SSRN): Legal Studies
              Research Paper Series. University of San Francisco School of Law. Vol. 9, No. 2 (2016)

2016. “The Path to Exoneration” (with Jon Gould). Albany Law Review. Vol. 79, Pp. 325-372.
       Available at: http://ssrn.com/author=1020356

             Reprinted in Michelle Travis, Legal Scholarship Network (SSRN): Legal Studies
              Research Paper Series. University of San Francisco School of Law. Vol. 9, No. 1 (2016)

2016   “When Exoneration Seems Hopeless: the Special Vulnerability of Sexual Abuse Suspects to
       False Confession” (with Deborah Davis) in Ros Burnett, Ed. (2016). Wrongful Allegations of
       Sexual and Child Abuse (New York: Oxford University Press). Pp. 175-190. Available at:
       http://ssrn.com/author=1020356

             Reprinted in Michelle Travis, Legal Scholarship Network (SSRN): Legal Studies
              Research Paper Series. University of San Francisco School of Law. Vol. 7, No. 5 (2014)

2016   “Analyzing Videotaped Interrogations and Confessions.” The Champion. Vol. XL, No. 12
       (December, 2016). Pp. 40-47.

             Reprinted in Michelle Travis, Legal Scholarship Network (SSRN): Legal Studies
              Research Paper Series. University of San Francisco School of Law. Vol. 9, No. 1 (2016)

2016   “Her Story, His Story: Sexual Miscommunication, Motivated Remembering, and Intoxication
       as Pathways to Honest False Testimony Regarding Sexual Consent.” (With Guillermo
       Villalobos and Deborah Davis) in Ros Burnett, Ed. (2016). Wrongful Allegations of Sexual and
       Child Abuse (New York: Oxford University Press). Pp. 129-142. Available at:
       http://ssrn.com/author=1020356

             Reprinted in Michelle Travis, Legal Scholarship Network (SSRN): Legal Studies
              Research Paper Series. University of San Francisco School of Law. Vol. 7, No. 6 (2014)

2016   “False Confessions in the 21st Century” (with Brian Cutler). The Champion. Pp. 46-55. Vol.
       XL, No. 4 (May, 2016).

             Reprinted in Michelle Travis, Legal Scholarship Network (SSRN): Legal Studies
              Research Paper Series. University of San Francisco School of Law. Vol. 9, No. 1 (2016)

2015   “The Sound of Silence: Miranda Waivers, Selective Literalism and Social Context” in
       Lawrence Solan, Janet Ainsworth and Roger Shuy, Eds. (2015). Speaking of Language and
                                              8
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 10 of 60 Page ID
                                   #:12451


       Law (New York: Oxford University Press). Pp. 255-259. Available at:
       http://ssrn.com/author=1020356

             Reprinted in Michelle Travis, Legal Scholarship Network (SSRN): Legal Studies
              Research Paper Series. University of San Francisco School of Law. Vol. 7, No. 4 (2014)

2014   “The Justice Gap and the Promise of Criminological Research.” Criminology, Criminal Justice,
       Law & Society, Vol. 15, No. 3. Pp. 1-37. Available at: http://ssrn.com/author=1020356

             Reprinted in Michelle Travis, Legal Scholarship Network (SSRN): Legal Studies
              Research Paper Series. University of San Francisco School of Law. Vol. 8, No. 1 (2015)

2014   “Predicting Erroneous Convictions” (with Jon Gould, Julia Carrano and Katie Hail-Jares).
       Iowa Law Review, Vol. 99, Pp. 471-522. Available at: http://ssrn.com/author=1020356

             Reprinted in Russell Covey and Valena Beety (2018). Reading Innocence: A Wrongful
              Convictions Reader. (Durham: Carolina Academic Press).

             Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
              Paper Series. University of San Francisco School of Law. Volume 6, No. 3 (2013)

2014   “Disputed Interrogation Techniques in America: True and False Confessions and the
       Estimation and Valuation of Type I and II Errors” (with Deborah Davis) in Sarah Cooper, Ed.
       (2014). Controversies in Innocence Cases in America (Surrey, England: Ashgate Publishing
       Ltd). Pp. 57-72. Available at: http://ssrn.com/author=1020356

             Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
              Paper Series. University of San Francisco School of Law. Volume 6, No. 4 (2013)

2014   “Innocent Defendants: Divergent Case Outcomes and What They Teach Us” (with Jon Gould,
       Julia Carrano, and Katie Hail-Jares) in Marvin Zalman and Julia Carrano, Eds. (2014),
       Wrongful Conviction and Criminal Justice Reform: Making Justice (London: Routledge). Pp.
       73-92. Available at: http://ssrn.com/author=1020356

             Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
              Paper Series. University of San Francisco School of Law. Volume 6, No. 4 (2013)

2014   “Interrogation and Confessions” (with Deborah Davis) in Jay Albanese, Ed. (2014). The
       Encyclopedia of Criminology and Criminal Justice, Vol. III (New York: John Wiley & Sons).
       Pp. 1199-1206. Available at: http://ssrn.com/author=1020356

2013   “Why Interrogation Contamination Occurs,” The Ohio State Journal of Criminal Law, Vol. 11.
       Pp. 193-215. Available at: http://ssrn.com/author=1020356

             Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
                                              9
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 11 of 60 Page ID
                                   #:12452


              Paper Series. University of San Francisco School of Law. Volume 6, No. 4 (2013)

2013   “Promoting Accuracy in the Use of Confession Evidence: An Argument for Pre-Trial
       Reliability Assessments to Prevent Wrongful Convictions” (with Peter Neufeld, Steven Drizin,
       and Andrew Taslitz). Temple Law Review, Vol. 85, Pp. 759-838. Available at:
       http://ssrn.com/author=1020356

             Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
              Paper Series. University of San Francisco School of Law. Volume 6, No. 2 (2013)

2013   “False Confessions and the Constitution: Problems, Possibilities and Solutions.” John T. Parry
       and L. Song Richardson, Eds. (2013). The Constitution and the Future of Criminal Law in
       America (New York: Cambridge University Press). Pp. 169-186. Available at:
       http://ssrn.com/author=1020356

             Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
              Paper Series. University of San Francisco School of Law. Volume 6, No. 1 (2013).

2013   “The Problem of Interrogation-Induced False Confession: Sources of Failure in Prevention and
       Detection” (with Deborah Davis) in Stephen Morewitz and Mark Goldstein, Eds. (2013).
       Handbook of Forensic Sociology and Psychology (New York: Springer). Pp. 47-75.
       Available at: http://ssrn.com/author=1020356

             Reprinted in Ira Belkin, Chao Liu, and Amy Gao (2018). Questioning Police
              Interrogation Methods: A Comparative Study (China: Law Press).

             Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
              Paper Series. University of San Francisco School of Law. Volume 5, No. 5 (2012).

2013   “Acute Suggestibility in Police Interrogation: Self-Regulation Failure as a Primary Mechanism
       of Vulnerability” in Anne Ridley, Ed. (2013). Suggestibility in Legal Contexts: Psychological
       Research and Forensic Applications. (Chicester: John Wiley & Sons, Ltd.). Pp. 171-195.
       Available at: http://ssrn.com/author=1020356

2013   “The Law of Interrogation” (with George C. Thomas III). G.J.N. Bruinsma and D.L.
       Weisburd, Ed. (2013). Encyclopedia of Criminology & Criminal Justice (New York:
       Springer). Pp. 2835-2840. Available at: http://ssrn.com/author=1020356

2012   “Interrogation Related Regulatory Decline: Ego-Depletion, Failures of Self-Regulation and the
       Decision to Confess” (with Deborah Davis). Psychology, Public Policy and Law, Vol 18. Pp.
       673-704. Available at: http://ssrn.com/author=1020356

             Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
              Paper Series. University of San Francisco School of Law. Volume 4, No. 4 (2011).


                                              10
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 12 of 60 Page ID
                                   #:12453


2012   “To Walk In Their Shoes: The Problem of Missing, Misrepresented, and Misunderstood
       Context in Judging Criminal Confessions” (with Deborah Davis). New England Law Review.
       Vol. 46, No. 4. Pp. 737-767. Available at: http://ssrn.com/author=1020356

              Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
               Paper Series. University of San Francisco School of Law. Volume 5, No. 4 (2012).

2012   “Interrogation Through Pragmatic Implication: Sticking to the Letter of the Law While
       Violating Its Intent” (with Deborah Davis) in Lawrence Solan and Peter Tiersma, Eds. (2012).
       Oxford Handbook on Language and the Law (Oxford University Press). Pp. 354-366.
       Available at: http://ssrn.com/author=1020356

              Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
               Paper Series. University of San Francisco School of Law. Volume 4, No. 2 (2011).

2011 “Three Prongs of the Confession Problem: Issues and Proposed Solutions” (with Deborah
     Davis). In Carol Henderson and Jules Epstein, Eds. (2011). The Future of Evidence: How
     Science and Technology Will Change The Practice of Law (Chicago: American Bar
     Association Books). Pp. 233-264. Available at: http://ssrn.com/author=1020356

2011   “Jurors Believe Interrogation Tactics Are Not Likely to Elicit False Confessions: Will Expert
       Witness Testimony Inform Them Otherwise?” (With Iris Blandon-Gitlin and Kathryn Sperry).
       Psychology, Crime and Law. Vol. 17, 239-260. Available at: http://ssrn.com/author=1020356

              Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
               Paper Series. University of San Francisco School of Law. Volume 4, No. 1 (2011).

2010   “One-Hundred Years Later: Wrongful Convictions after a Century of Research” (with Jon
       Gould). Journal of Criminal Law and Criminology. Vol. 100, 825-868. Available at:
       http://ssrn.com/author=1020356

          Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
           Paper Series. University of San Francisco School of Law. Volume 3, No. 4 (2010).

2010   “The Gatehouse and Mansions: Fifty Years Later” (with Alexa Koenig). The Annual Review of
       Law and Social Science, Vol. 6, 323-339. Available at: http://ssrn.com/author=1020356

          Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
           Paper Series. University of San Francisco School of Law. Volume 3, No. 3 (2010).

2010   “From False Confession to Wrongful Conviction: Seven Psychological Processes” (with
       Deborah Davis). The Journal of Psychiatry and the Law, Vol. 38, 9-56. Available at:
       http://ssrn.com/author=1020356

          Excerpted in Open Access Journal of Forensic Psychology (2009), Vol. 1. Available at:
                                              11
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 13 of 60 Page ID
                                   #:12454


           http://www.forensicpsychologyunbound.ws/

          Reprinted in Asifa Begum, Ed. (2009). Law and Justice – Psychology Role Play (Amicus
           Books: The Icfai University Press) and in Joshua Davis, Legal Scholarship Network
           (SSRN): Legal Studies Research Paper Series. University of San Francisco School of Law.
           Volume 2, No. 5 (2009)

2010   “White Paper Commentaries: Looking Ahead” (with Saul Kassin, Steven Drizin, Thomas
       Grisso, Gisli Gudjonsson and Allison Redlich). Law and Human Behavior. Vol. 34, Pp. 49-52.
       Available at: http://ssrn.com/author=1020356

2010   “Police-Induced Confessions: Risk Factors and Recommendations” (with Saul Kassin, Steven
       Drizin, Thomas Grisso, Gisli Gudjonsson and Allison Redlich). Law and Human Behavior.Vol.
       34, Pp. 3-38. Available at: http://ssrn.com/author=1020356

          Designated a “White Paper” of the American-Psychology Law Society, Division 41 of the
           American Psychological Association.

          Reprinted in Ira Belkin, Chao Liu, and Amy Gao (2018). Questioning Police Interrogation
           Methods: A Comparative Study (China: Law Press).

          Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
           Paper Series. University of San Francisco School of Law. Volume 3, No. 2 (2010).

2010   “Selling Confession: Setting the Stage with the Sympathetic Detective with a Time-Limited
       Offer (with Deborah Davis and William Follette). Journal of Contemporary Criminal Justice,
       Vol. 26, Pp. 441-457. Available at: http://ssrn.com/author=1020356

          Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
           Paper Series. University of San Francisco School of Law. Volume 3, No. 4 (2010).

2010   “Overcoming Judicial Preferences for Person versus Situation-Based Analyses of Interrogation
       Induced Confessions” (with Deborah Davis). The Journal of the American Academy of
       Psychiatry and the Law, Vol. 38. Pp. 187-194. Available at: http://ssrn.com/author=1020356

          Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
           Paper Series. University of San Francisco School of Law. Volume 5, No. 3 (2012).

2010   “Reply to Samuel R. Gross and Barbara O’Brien” (with Jon Gould). The Ohio State Journal of
       Criminal Law, Vol. 8, Pp. 277-279. Available at: http://ssrn.com/author=1020356

2010   “Moving Targets: Placing the Good Faith Doctrine in the Context of Fragmented Policing”
       (with Hadar Aviram and Jeremy Seymour). The Fordham Urban Law Journal. Vol. 37, Pp.
       709-742. Available at: http://ssrn.com/author=1020356

                                             12
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 14 of 60 Page ID
                                   #:12455


          Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
           Paper Series. University of San Francisco School of Law. Volume 5, No. 2 (2012).

2010 “The Three Errors: Pathways to False Confession and Wrongful Conviction” (with Steve
     Drizin) in Daniel Lassiter and Christian Meissner, Eds. (2010). Police Interrogations and
     False Confessions: Current Research, Practice, and Policy Recommendations. (Washington,
     D.C.: American Psychological Association). Pp. 9-30. Available at:
     http://ssrn.com/author=1020356

        Police Interrogation and False Confessions selected as recipient of the 2011 American
         Psychology-Law Society’s Outstanding Book Award and the 2010 Publishers Award for
         Professional and Scholarly Excellence in the field of psychology

        Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
         Paper Series. University of San Francisco School of Law. Volume 5, No. 1 (February 29,
         2012).

2009   “Studying Wrongful Convictions: Learning From Social Science” (with Jon Gould). The Ohio
       State Journal of Criminal Law, Vol. 7, Pp. 7-30. Available at: http://ssrn.com/author=1020356

        Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
         Paper Series. University of San Francisco School of Law. Volume 3, No. 2 (2010).

2009   “False Confessions: Causes, Consequences and Implications.” The Journal of the American
       Academy of Psychiatry and the Law, Vol. 37, Pp. 332-343. Available at:
       http://ssrn.com/author=1020356

          Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
           Paper Series. University of San Francisco School of Law. Volume 2, No. 2. (March 13,
           2009).

2009   “What Do Potential Jurors Know About Police Interrogation and False Confessions?” (With
       Brittany Liu). Behavioral Sciences and the Law, Vol. 27, Pp. 381-399. Available at:
       http://ssrn.com/author=1020356

          Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
           Paper Series. University of San Francisco School of Law. Volume 2, No. 3. (May 29,
           2009).

2009   “Psychological and Cultural Aspects of Interrogations and False Confessions: Using Research
       to Inform Legal Decision-making” (with Mark Costanzo and Netta Shaked) in Daniel A.
       Krauss and Joel D. Lieberman, Eds (2009). Psychological Expertise in Court: Psychology in
       the Courtroom. Volume II. (Burlington, VT: Ashgate Publishing Co). Pp. 25-56. Available
       at: http://ssrn.com/author=1020356

                                             13
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 15 of 60 Page ID
                                   #:12456


          Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
           Paper Series. University of San Francisco School of Law. Volume 4, No. 1 (2011).

2009   “Interrogation” (with Mark Costanzo) in Allan Jamieson and Andre Moenssens (Eds). The Wiley
       Encyclopedia of Forensic Science (London: John Wiley & Sons). Volume 3. Pp. 1586-1590.
       Available at: http://ssrn.com/author=1020356

2008   "Police Interrogation and False Confessions in Rape Cases." In Roy Hazelwood and Ann
       Burgess, Eds. Practical Rape Investigation: A Multidisciplinary Approach. 4th Edition.
       (Boca Raton, Florida: CRC Press). Pp. 211-217.

2007   “The Problem of False Confession in America.” The Champion. Vol. 41, No. 10. Pp. 30-35.

2007   “Mandate the Electronic Recording of Police Interrogations” (with Kimberly D. Richman).
       Crime and Public Policy, Vol. 6, Pp. 791-798. Available at: http://ssrn.com/author=1020356

2007   “Police Interviewing and Interrogation: A Self-report Survey of Police Practices and Beliefs”
       (with Saul M. Kassin, Christian A. Meissner, Kimberly D. Richman, Lori H. Colwell, Amy
       Leach, and Dana LaFon). Law and Human Behavior. Vol. 31, Pp. 381-400. Available at:
       http://ssrn.com/author=1020356

          Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
           Paper Series. University of San Francisco School of Law. Volume 3, No. 2 (2010).

2007 “Mental Health Status and Vulnerability to Police Interrogation Tactics” (with William Follette
     and Deborah Davis). Criminal Justice (A publication of the American Bar Association), Vol.
     22, Pp. 42-49.

2007   “Research and Expert Testimony on Interrogation and Confessions” (with Mark Costanzo). In
       Mark Costanzo, Dan Krauss and Kathy Pezdek, Eds. (2007). Expert Psychological Testimony
       for the Courts. (New Jersey: Erlbaum). Pp. 69-98. Available at:
       http://ssrn.com/author=1020356

2006   “Bringing Reliability Back In: False Confessions and Legal Safeguards in the Twenty-First
       Century” (with Steven Drizin, Peter Neufeld, Brad Hall and Amy Vatner). Wisconsin Law
       Review. Vol. 2006, Pp. 479-539. Available at: http://ssrn.com/author=1020356

          Reprinted in Russell Covey and Valena Beety (2018). Reading Innocence: A Wrongful
           Convictions Reader. (Durham: Carolina Academic Press).

          Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
           Paper Series. University of San Francisco School of Law. Volume 2, No. 1. (January 15,
           2009).

2006   “Strategies for Preventing False Confessions and Their Consequences” (with Deborah Davis).
                                              14
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 16 of 60 Page ID
                                   #:12457


       In Mark Kebbell and Graham Davies, Eds. (2006). Practical Psychology for Forensic
       Investigations and Prosecutions. (New York: John Wiley & Sons). Pp. 121-149. Available
       at: http://ssrn.com/author=1020356

          Reprinted in Joshua Davis, Legal Scholarship Network (SSRN): Legal Studies Research
           Paper Series. University of San Francisco School of Law. Volume 4, No. 3. (July 21,
           2010).

2006   “Psychological Weapons of Influence: Applications in the Interrogation Room” (with Deborah
       Davis). Nevada Lawyer. Pp. 14-19.

2005 “Re-Thinking the Study of Miscarriages of Justice: Developing a Criminology of Wrongful
     Conviction.” Journal of Contemporary Criminal Justice. Vol. 21, Pp. 201-223. Available at:
     http://ssrn.com/author=1020356

2005   “Interrogating Guilty Suspects: Why Sipowicz Never Has to Admit He is Wrong” (with George
       C. Thomas III). In Glenn Yeffeth, Eds (2005). What Would Sipowicz Do? Race, Rights and
       Redemption (Dallas: BenBella Books). Pp. 35-46.

2005   "Interrogation and Confessions," in J. Miller Mitchell & Richard A. Wright, Eds.
       The Encyclopedia of Criminology (New York: Routledge). Vol. 2, Pp. 819-825.

2004 “The Problem of False Confessions in the Post-DNA World” (with Steve Drizin). North
     Carolina Law Review. Vol. 82. Pp. 891-1007. Available at: http://ssrn.com/author=1020356

          Cited by United States Supreme Court in J.D.B. v. North Carolina, 2011 WL 2369509.

          Cited by United States Supreme Court in Corley v. United States, 129 S. Ct. 1558 (2009).

          Published as a book in Japan in 2008 by Nippon Yoronsha Co., Ltd

          Reprinted in Yale Kamisar et al. (2008). Modern Criminal Procedure: Cases, Comments,
           Questions. Twelfth Edition. (St. Paul, MN: West Publishing). Pp. 652 and 718. Reprinted
           in Andrew E. Taslitz and Margaret Paris (2007). Constitutional Criminal Procedure, 3rd
           Edition (Foundation Press).

2004   “The Third Degree and the Origins of Psychological Interrogation in America.” In Daniel
       Lassiter, Ed. (2004). Interrogations, Confessions and Entrapment. Perspectives in Law and
       Psychology Series, Vol. 20 (New York: Kluwer Academic/Plenum Publishers). Pp. 37-84.
       Available at: http://ssrn.com/author=1020356

2004   “Beating a Bum Rap.” Contexts. Vol. 3, Pp. 68-69.

2002 "The Effects of Miranda v. Arizona: Embedded in Our National Culture?" (With George C.
     Thomas III). In Michael Tonry, Ed. Crime and Justice – A Review of Research, Crime and
                                              15
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 17 of 60 Page ID
                                   #:12458


       Justice. Vol. 29, Pp. 203-271. Available at: http://ssrn.com/author=1020356

2002   "Miranda, Confessions and Justice: Lessons for Japan?" In Malcolm Feeley and Setsuo
       Miyazawa, Eds. (2002). The Japanese Adversary System in Context: Controversies and
       Comparisons (London: Palgrave). Pp. 200-219. Available at: http://ssrn.com/author=1020356

2002   “Interrogation.” In David Levinson, Ed. The Encyclopedia of Crime & Punishment (Great
       Barrington, MA: Berkshire Reference Works). Pp. 927-931.

2001   "Questioning the Relevance of Miranda in the Twenty-First Century." The Michigan Law
       Review. Vol. 99. Pp. 1000-1029. Available at: http://ssrn.com/author=1020356

          Cited by the United States Supreme Court in Missouri v. Seibert, 124 S. Ct. 2601 (2004).

          Reprinted in Yale Kamisar, Wayne LaFave, and Jerold Israel (2002). Modern Criminal
           Procedure: Cases, Comments, Questions. Ninth Edition. (St. Paul, MN: West Publishing).

2001   "The Truth about False Confessions and Advocacy Scholarship" (with Richard Ofshe). The
       Criminal Law Bulletin. Vol. 37, Pp. 293-370. Available at: http://ssrn.com/author=1020356

2001   "False Confessions: Causes, Consequences, and Solutions." In Saundra D. Westervelt and John
       A. Humphrey, Eds. (2001). Wrongly Convicted: Perspectives on Failed Justice (Newark:
       Rutgers University Press). Pp. 36-54.

2001   "Police Interrogation and False Confessions in Rape Cases." In Roy Hazelwood and Ann
       Burgess, Eds. Practical Rape Investigation: A Multidisciplinary Approach. 3rd Edition.
       (Boca Raton, Florida: CRC Press). Pp. 233-241.

2001   "Confessions" in Gillian Lindsey and Jonathan Michie, Eds. Reader's Guide to the Social
       Sciences. Vol. 1. (London: Fitzroy Dearborn Publishers). Pp. 266-267.

2000   "Autism, Rape and Arson" (with Ann Burgess, David Elkovitch, Jay Jackman). Sexual Assault
       Report. Vol. 4, Number 2. November/December. Pp. 17, 28-30.

1999   "Adapting to Miranda: Modern Interrogators' Strategies for Dealing with the Obstacles Posed
       By Miranda" (with Welsh S. White). Minnesota Law Review. Volume. 84. Pp. 397-472.
       Available at: http://ssrn.com/author=1020356

          Cited by the United States Supreme Court in Maryland v. Shatzer, 130 S. Ct. 1213 (2010)

1998   "Using the Innocent to Scapegoat Miranda: Another Reply to Paul Cassell" (with Richard
       Ofshe). The Journal of Criminal Law and Criminology. Vol. 88, Pp. 557-577. Available at:
       http://ssrn.com/author=1020356

1998   "The Consequences of False Confessions: Deprivations of Liberty and Miscarriages of Justice

                                              16
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 18 of 60 Page ID
                                   #:12459


       in the Age of Psychological Interrogation" (with Richard Ofshe). The Journal of Criminal Law
       and Criminology. Vol. 88, Pp. 429-496. Available at: http://ssrn.com/author=1020356

          Reprinted in Alisa Smith (2004). Law, Social Science, and the Criminal Courts (Durham:
           Carolina Academic Press). Pp. 286-295.

1998   "Miranda and the Problem of False Confessions." In Richard A. Leo and George C. Thomas,
       III. Eds. The Miranda Debate: Law, Justice and Policing (Boston: Northeastern University
       Press). Pp. 271-282.

1998   “Civil Rights and Civil Liberties: Videotaping the Police." Criminal Justice Ethics. Vol. 17,
       No. 1. Winter/Spring. Pp. 44-45.

1998   "Witness for False Confession No Expert." The Forensic Echo: The Monthly Newsmagazine of
       Psychiatry, Law & Public Policy. Vol II., No. 3 (February). Pp. 14-15.

1998   "False Confessions and Miscarriages of Justice." The Defender (January). Pp. 3-6.

1997   "The Social and Legal Construction of Repressed Memory." Law & Social Inquiry, Vol. 22,
       Pp. 653-693. Available at: http://ssrn.com/author=1020356

1997   “Missing the Forest for the Trees: A Response to Paul Cassell's 'Balanced Approach' to the
       False Confession Problem" (with Richard Ofshe). Denver University Law Review. Vol. 74,
       Pp. 1135-1144. Available at: http://ssrn.com/author=1020356

1997   "The Decision to Confess Falsely: Rational Choice and Irrational Action" (with Richard
       Ofshe). Denver University Law Review. Vol. 74, Pp. 979-1122. Available at:
       http://ssrn.com/author=1020356

          Reprinted in Myron Moskovitz (2010). Cases and Problems in Criminal Procedure: The
           Police. 5th Edition.

1997 "The Social Psychology of Police Interrogation: The Theory and Classification of True and
     False Confessions" (with Richard Ofshe). Studies in Law, Politics & Society, Vol. 16. Pp. 189-
     251. Available at: http://ssrn.com/author=1020356

1997   “Some Thoughts about Police and Crime." In Lawrence Friedman and George Fisher, Eds.
       (1997). The Crime Conundrum: Essays on Criminal Justice (Boulder: Westview Press). Pp.
       121-125.

1997   “False Confessions and Miscarriages of Justice Today.” In Richard A. Leo, Ed. (1997). The
       American Criminal Justice System (Simon & Schuster). Pp. 169-206.

1997 “A Historical Overview of Confession Law.” In Richard A. Leo, Ed. (1997). The American
     Criminal Justice System (Simon & Schuster). Pp. 151-160.

                                               17
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 19 of 60 Page ID
                                   #:12460



1997   “The Criminal Justice System: An Overview.” In Richard A. Leo, Ed. (1997). The American
       Criminal Justice System (Simon & Schuster). Pp. 1-20.

1996   "Police Scholarship for the Future: Resisting the Pull of the Policy Audience." Law & Society
       Review, Vol. 30, Pp. 865-879. Available at: http://ssrn.com/author=1020356

1996   "The Impact of Miranda Revisited." The Journal of Criminal Law and Criminology. Volume
       86, Pp. 621-692. Available at: http://ssrn.com/author=1020356

          Reprinted in Richard A. Leo and George C. Thomas, III. Eds (1998). The Miranda Debate:
           Law, Justice and Crime Control (Boston: Northeastern University Press). Pp. 208-221.

1996   "Miranda's Revenge: Police Interrogation as a Confidence Game." Law & Society Review,
       Vol. 30, Pp. 259-288. Available at: http://ssrn.com/author=1020356

          Reprinted in Ronald Allen et al. (2005). Comprehensive Criminal Procedure (New York:
           Aspen Publishers). 2nd Ed. Pp. 888-889.

1996   "Inside the Interrogation Room." The Journal of Criminal Law and Criminology. Vol. 86, Pp.
       266-303. Available at: http://ssrn.com/author=1020356

          Reprinted in Adam M. Gershowitz (2013). The Wire: Crime, Law and Policy (Durham,
           NC: Carolina Academic Press). Pp. 147-161.

          Reprinted in Jeannine Bell, Ed. (2006), Police and Policing Law. Ashgate Publishing, Ltd.
           Pp. 99-136. Also reprinted in Joshua Dressler and George C. Thomas III (1999), Cases and
           Materials on Criminal Procedure (West Publishing). Pp. 566-568, 598, 673-676.

1996   "The Ethics of Deceptive Research Roles Reconsidered: A Reply to Kai Erikson." The
       American Sociologist. Vol. 27, Pp. 122-128.

1995   "Trial and Tribulations: Courts, Ethnography, and the Need for an Evidentiary Privilege for
       Academic Researchers." The American Sociologist. Vol. 26, Pp. 113-134.

          Reprinted in Robert Emerson (2001), Contemporary Field Research: Perspectives and
           Formulations (Prospect Heights: Waveland Press). 2nd Edition. Pp. 260-279.

1994   "Police Interrogation and Social Control." Social and Legal Studies: An International Journal,
       Vol. 3, and Pp. 93-120. Available at: http://ssrn.com/author=1020356

1994   “Police Interrogation in America: A Study of Violence, Civility and Social Change” (Ph.D.
       dissertation, University of California at Berkeley). Available at http://0-
       proquest.umi.com.ignacio.usfca.edu/pqdweb?did=742035331&sid=1&Fmt=2&clientId=16131
       &RQT=309&VName=PQD.
                                              18
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 20 of 60 Page ID
                                   #:12461



1993   "The Yale White-Collar Crime Project: A Review and Critique" (with David T. Johnson). Law
       And Social Inquiry, Vol. 18, Pp. 63-99. Available at: http://ssrn.com/author=1020356

          Reprinted in Michael Levi, Ed (1998). Fraud: Organizational, Motivation, and Control,
           Volume II (England: Ashgate Publishing Ltd). Pp. 51-88.

1992   "From Coercion to Deception: The Changing Nature of Police Interrogation in America."
       Crime, Law, and Social Change: An International Journal. Vol. 18, Pp. 35-59. Available at:
       http://ssrn.com/author=1020356

          Reprinted in Richard A. Leo and George C. Thomas, III. Eds (1998). The Miranda Debate:
           Law, Justice and Crime Control (Boston: Northeastern University Press). Pp. 65-74.

1992   "The Ethics of Deceptive Interrogation" (with Jerome H. Skolnick). Criminal Justice Ethics.
       Vol. 11, No. 1. Winter/Spring. Pp. 3-12. Available at: http://ssrn.com/author=1020356

          Reprinted in Michael C. Braswell, Belinda R. McCarthy and Bernard J. McCarthy (2005)
           Justice, Crime and Ethics. Fifth Edition. Pp. 69-84. Reprinted in Jeffrey Reiman (2000),
           Criminal Justice Ethics (New York: Prentice-Hall). Reprinted in The Leadership Journal
           (January-March, 1993). Pp. 23-27; (Cincinnati: Anderson Publishing Co). Reprinted in The
           Boalt Hall Transcript, spring, 1993. Pp. 21-23; Revised and expanded as a chapter in John
           Bizzack (Ed), Issues in Policing: New Perspectives. (Lexington: Autumn House
           Publishing). Pp. 75-95.

                                       OTHER WRITINGS

       “Predicting Erroneous Convictions: A Social Science Approach to Miscarriages of Justice”
       (with Jon Gould, Julia Carrano and Joseph Young). Report to the National Institute of Justice.
       (December, 2012).

       Amicus Curiae Brief, United States Supreme Court. State of Florida v. Kevin DeWayne Powell
       (October 30, 2009) (No. 08-1175). Sole author.

                             CITATION BY APPELLATE COURTS

                                   United States Supreme Court

       J.D.B. v. North Carolina, 131 S. Ct. 2394 (2011)
       Maryland v. Shatzer, 130 S. Ct. 1213 (2010)
       Corley v. United States, 129 S. Ct. 1558 (2009)
       Missouri v. Seibert, 124 S. Ct. 2601 (2004)

                                        Canadian Supreme Court


                                              19
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 21 of 60 Page ID
                                   #:12462


       R. v. Oickle, [2000] 2 S.C.R. 3 (Can.).

                                        All Appellate Courts

2018   United States v. Begay, No. CR-14-0747 JB, 2018 U.S. Dist. LEXIS 29487 (D.N.M. Feb. 23,
       2018).
       People v. Saldana, No. D071432, 2018 WL 387799 (Cal. Ct. App. Jan. 12, 2018).
       Harris v. City of Chicago, No. 14 C 4391, 2018 WL 2183992 (N.D. Ill. May 11, 2018).
       United States v. Begay, No. CR 14-074 JB, 2018 WL 1069147 (D. N.M. Feb. 23, 2018).
       Murphy v. City of Tulsa, No. 15-CV-528-GKF-FHM, 2018 WL 468286 (N.D. Okla. Jan. 18,
       2018).

2017   Harris v City of Chicago, No. 14 C 4391, 2017 WL 2436316 (N.D. Ill. June 5, 2017).
       Harris v City of Chicago, No. 14 C 4391, 2017 WL 3142755 (N.D. Ill. Jul. 25, 2017).
       Harris v. City of Chicago, No. 14 C 4391, 2017 WL 3193585 (N.D. Ill. Jul. 27, 2017).
       United States v. Hayat, No. 2:05-cr-0240 GEB DB, 2017 WL 6728639 (E.D. Cal. Dec. 27,
       2017).
       United States v. Rodriguez-Soriano, No. 1:17-cr-197, 2017 WL 6375970 (E.D. Va. Dec. 11,
       2017).
       Dassey v. Dittmann, 860 F.3d 933 (7th Cir.) (Opinion date = June 22, 2017), vacated en
       banc, Dassey v. Dittmann, 877 F.3d 297 (7th Cir. 2017) (en banc Opinion date = Dec. 8, 2017).
       Martinez v. United States, No. CV 13-955 TUC CKJ, 2017 WL 4536177 (D. Az. Oct. 11,
       2017).
       United States v. Monroe, 264 F. Supp. 3d 376 (D. RI 2017). Opinion Date = Sept. 11, 2017
       Vega v. Montgomery, No. 16-cv-05145-YGR, 2017 WL 4808606 (N.D. Cal. Oct. 24, 2017).
       People v. Cardman, No. 14CA0202, 2017 WL 2806266 (Colo. App. June 29, 2017).
       People v. Wright, No. B269217, 2017 WL 4230430 (Cal. Ct. App. Sept. 25, 2017).
       Foree v. Commonwealth, No. 2016–CA–000599–MR, 2017 WL 3129213, (Ky. Ct. App. Jul.
       21, 2017).
       People v. Cruz, No. B276536, 2017 WL 2459874 (Cal. Ct. App. June 7, 2017).
       State v. Cardenas-Flores, 189 Wash. 2d 243 (2017). Opinion date = Aug. 17, 2017
       People v. Davis, No. E065184, 2017 WL 4675078 (Cal. Ct. App. Oct, 18, 2017).
       People v. Collins, No. H042491, 2017 WL 3575190, (Cal. Ct. App. Aug. 18, 2017).
       R. v. Ururyar, [2017] O.J. No. 3824. Opinion Date = July 20, 2017; Ontario Superior Court of
       Justice
       R. v. Pike, 2017 NLTD(G) 41.
       United States v. Phillipos, 849 F.3d 464 (1st Cir. 2017).
       Gupta v. State, 156 A.3d 785 (Md. Ct. App. 2017).

2016 Dassey v. Dittmann, 201 F. Supp. 3d 963 (E.D. Wis. 2016).
     State v. Richardson, 210 So. 3d 340 (La. Ct. App. 2016).
     Barbee v. Davis, No. 15-70022, 2016 WL 6902479 (5th Cir. Nov. 23, 2016).
     Floyd v. Cain, No. 11-2819, 2016 WL 6216141 (E.D. La. Sept. 14, 2016).
     United States v. Whittle, No. 3:13-CV-00170-JHM, 2016 WL 4433685 (W.D. Ky. Aug. 18,
     2016).

                                                 20
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 22 of 60 Page ID
                                   #:12463


      State v. Rivera, 169 Conn. App. 343 (2016).
      Jimerson v. State, 56 N.E.3d 117 (Ind. Ct. App. 2016)
      People v. Santana, No. B261900, 2016 WL 5845750 (Cal. Ct. App. Oct. 6, 2016).
      People v. Cavazos, No. F069276, 2016 WL 5404083 (Cal. Ct. App. Sept. 28, 2016).
      People v. Cardman, No. 14CA0202, 2016 WL 5219964 (Colo. App. Sept. 22, 2016).
      State v. Jackson, 882 N.W.2d 422 (Wis. 2016).
      United States v. Thomas, No. 13-CR-01874, 2016 U.S. Dist. LEXIS 103533 (D.N.M. Aug. 5,
      2016).
      R v. Howe, 2016 NSSC 151.
      R v. Martin, 2016 BCPC 337.
      R v. Isaacs, 2016 ONSC 5272.
      State v. Leniart, 140 A.3d 1026 (Conn. App. Ct. 2016).
      People v. Cruz, No. HO42221, 2016 Cal. App. Unpub. LEXIS 4167 (Cal. Ct. App. June 7,
      2016).
      Rhoades v. State, 880 N.W.2d 431 (Iowa 2016).
      People v. Peoples, 62 Cal. 4th 718 (2016).
      R. v. R. (M.), [2015] O.J. No. 3885 (Can. Ont. Ct. J.).
      People v. Cortez, No. H041081, 2016 WL 6962539 (Cal. Ct. App. Nov. 29, 2016).
      Campos v. Stone, 201 F. Supp. 3d 1083 (N.D. Cal. 2016).
      Campos v. Stone, 199 F. Supp. 3d 1237 (N.D. Cal. 2016).

2015 People v. Days, 131 A.D.3d 972 (N.Y. App. Div. 2015).
     In re Elias V., 237 Cal. App. 4th 568 (2015).
     People v. Angol, No. B259874, 2015 WL 7568947 (Cal. Ct. App. Nov. 24, 2015).
     People v. Delossantos, No. HO40746, 2015 WL 6865701 (Cal. Ct. App. Nov. 9, 2015).
     Alcox v. Beard, No. CV-08-1587-JVS, 2015 WL 10083966 (C.D. Cal. Nov. 3, 2015).
     People v. Wyngarden, No. 321736, 2015 WL 4746277 (Mich. Ct. App. Aug. 11, 2015).
     In re Manuel R., No. GO49389, 2015 WL 4640284 (Cal. Ct. App. Aug. 5, 2015).
     Barbee v. Stephens, No. 4:09-CV-074-Y, 2015 WL 4094055 (N.D. Tex. July 7, 2015).
     Turner v. United States, 116 A.3d 894 (D.C. 2015).
     Commonwealth v. Bland, 115 A.3d 854 (Pa. 2015).
     Walker v. State, No. CR-11-0241, 2015 WL 505356 (Ala. Ct. Crim. App. Feb. 6, 2015).
     Lapointe v. Comm'r Correction, 316 Conn. 225 (2015).
     Mullen v. Barnes, No. 2:13-cv-0165-MCE-EFBP, 2015 WL 2000764 (E.D. Cal. Apr. 30,
     2015).
     Williams v. Schmidt, No. 3:10-cv-0025 TMB, 2015 WL 1396800 (D. Alaska March 25, 2015).
     Spence v. Beard, No. 14-cv-1624 BAS (KSC), 2015 WL 1956436 (S.D. Cal. Apr. 29, 2015).
     People v. Vega, 236 Cal. App. 4th 484 (2015).
     Commonwealth v. Bland, No. 33 EAP 2013, 2015 WL 3370266 (Pa. May 26, 2015).
     Barros v. State, No. PM/11-5771, 2015 R.I. Super. LEXIS 66 (R.I. Super. Ct. May 18, 2015).
     Sessoms v. Grounds, 776 F.3d 615 (9th Cir. 2015).

2014 Gumm v. Mitchell, No. 11-3363, 2014 WL 7247393 (6th Cir. Dec 22, 2014)
     Soffar v. Stephens, No. H-12-3783, 2014 U.S. Dist. LEXIS 175331 (S.D. Tex. Dec. 18, 2014).
     Teleguz v. Davis, No. 7:10CV00254, 2014 WL 3548982 (W.D. Va. July 17, 2014).

                                            21
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 23 of 60 Page ID
                                   #:12464


       Commonwealth v. Alicia, 92 A.3d 753 (Penn. 2014).
       People v. Yi, No. B251560, 2014 WL 5409066 (Cal. Ct. App. Oct. 24, 2014).
       People v. Boyce, 59 Cal. 4th 672 (2014)
       State v. Fernandez-Torres, 337 P.3d 691 (Kan. Ct. App. 2014)
       Commonwealth v. Scuderi, No. CP-51-CR-1010101-1994, 2014 Phila. Ct. Com. Pl. LEXIS
       140 (Phila. Ct. Com. Pl. May 16, 2014)
       Bies v. Sheldon, Nos. 12-3431 & 12-3457, 2014 WL 7247396 (6th Cir. Dec. 22, 2014)
       Sessoms v. Grounds, 768 F.3d 882 (9th Cir. 2014).
       Dean v. State, 288 Neb. 530 (2014)
       United States v. Preston, 751 F.3d 1008 (9th Cir. 2014)
       People v. Carino, No. B244423, 2014 WL 1256072 (Cal. Ct. App. March 27, 2014).
       People v. Mays, No. E055989, 2014 Cal. App. Unpub. LEXIS 405 (Cal. Ct. App. Jan. 21,
       2014).
       People v. Whatley, No. G049642, 2014 WL 1499553 (Cal. Ct. App. Apr. 17, 2014).
       Woodall v. State, 754 S.E.2d 335 (Ga. 2014).
       Commonwealth v. Hoose, 5 N.E.3d 843 (Mass. 2014).
       State v. Juranek, 844 N.W.2d 791 (Neb.2014).
       State v. Bishop, 431 S.W.3d 22 (Tenn. 2014).
       Poventud v. City of New York, 750 F.3d 121 (2d Cir. 2014).
       R.v. Reid, 2014 CarswellNfld 59 (Can. Nfld.) (WL).

2013   Livers v. Schenck, No. 8:08CV107, 2013 WL 5676881 (D. Neb. Oct. 18, 2013).
       Steele v. Harrington, No. LA CV 10-04872-VBF-E, 2013 WL 5441750 (C.D. Cal. Sept. 25,
       2013).
       Dean v. County of Gage, No. 4:09CV3144, 2013 U.S. Dist. LEXIS 182187 (D. Neb. Dec. 31,
       2013).
       Wright v. Comm'r of Corr., 143 Conn. App. 274 (2013).
       People v. Sanford, No. 291293, 2013 WL 5379673 (Mich. Ct. App. Sept. 26, 2013).
       People v. Linton, 56 Cal. 4th 1146 (2013)
       Irwin v. Commonwealth, 465 Mass. 834 (2013)
       Coleman v. State, No. 14-12-00553-CR, 2013 WL 5758084 (Tx. Ct. App. Oct. 24, 2013)
       People v. Sanders, No. A134386, 2013 WL 4470551 (Cal. Ct. App. Aug. 19, 2013).
       Shelby v. State, 986 N.E. 2d 345 (Ind. Ct. App. 2013).
       Commonwealth v. Harrell, 65 A.3d 420 (Pa. Super. Ct. 2013).
       U.S. v. Preston, 706 F.3d 1106 (9th Cir. 2013).
       Caine v. Burge, No. 11 C 8996, 2013 WL 1966381 (N.D. Ill. May 10, 2013).
       People v. Carrera, No. E053997, 2013 WL 1883289 (Cal. Ct. App. May 7, 2013).
       People v. Ortega, No. B235552, 2013 WL 1635909 (Cal. Ct. App. Apr. 17, 2013).
        In re Tyler S., No. 4-11-0540, 2013 WL 1552421, (Ill. Ct. App. Apr. 12, 2013).
       State v. Dassey, 827 N.W.2d 928 (Wis. Ct. App. 2013).
       Dorsey v. United States, 60 A.3d 1171 (D.C. 2013)
       State v. Perea, 322 P.3d 624 (Utah 2013).
       State v. Lemoine, 827 N.W.2d 589 (Wis. 2013).
       United States v. Rodriguez, No. 12-CR-45S, 2013 WL 6057862 (W.D. NY Nov. 13, 2013).


                                           22
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 24 of 60 Page ID
                                   #:12465


2012   Harris v. Thompson, 698 F.3d 609 (7th Cir. 2012).
       U.S. v. Fugate, No. 11-3694, 2012 WL 3893114 (6th Cir. Sept. 7, 2012).
       U.S. v. Deuman, 892 F. Supp. 2d 881 (W.D. Mich. 2012).
       People v. Spence, 212 Cal. App. 4th 478 (2012)
       Vent v. State, 288 P.3d 752 (Alaska Ct. App. 2012).
       Simmons v. State, 105 So. 2d 475 (Fla. 2012).
       Ex parte Soffar, Nos. WR-29980-03, WR-29980-04, 2012 WL 4713562 (Tex. Crim. App. Oct.
       3, 2012).
       State ex rel. A.W., 51 A.3d 793 (N.J. 2012).
       People v. Kowalski, 821 N.W.2d 14 (Mich. 2012).
       State v. Stevens, 822 N.W.2d 79 (Wis. 2012).
       United States v. Ford, 683 F.3d 761 (7th Cir. 2012).
       State v. Rafay, 285 P.3d 83 (Wash. Ct. App. 2012).
       People v. Perez, 946 N.Y.S.2d 835 (N.Y. Sup. Ct. 2012).
       State v. Abdulle, 275 P.3d 1113 (Wash. 2012).
       People v. Kinstley, No. A130102, 2012 WL 831535 (Cal. Ct. App. Mar. 12, 2012).
       People v. Mullen, No. C062851, 2012 WL 758145 (Cal. Ct. App. Mar. 8, 2012).
       Miner v. Neotti, No. CV 10-07419 ODW (SS), 2012 WL 1116078 (C.D. Cal. Feb. 16, 2012).

2011   J.D.B. v. North Carolina, 131 S. Ct. 2394 (2011).
       Bell v Ercole, No. 05 CV 4532(ERK), 2011 WL 5040436 (E.D.N.Y. Oct. 21, 2011)
       White v. Smith, 808 F. Supp. 2d 1174 (D. Neb. 2011).
       Dean v. Smith, 805 F. Supp. 2d 750 (D. Neb. 2011).
       Brown v. Blumenfeld, 930 N.Y.S. 2d 610 (N.Y. App. Div. 2011). Decided Oct. 4, 2011.
       People v. Gaono, No. D055290, 2011 WL 4500857 (Cal. Ct. App. Sept. 29, 2011)
       Commonwealth v. Rios, No. 2007-1051, 2011 WL 4089553 (Mass. Super. Ct. Sept. 7, 2011)
       United States v. Michael Jacques 784 F. Supp.2d 59 (D.Mass. 2011)
       People v. Hernandez, No. B215707, 2011 Cal. App. Unpub. LEXIS 3039 (Apr. 25, 2011).
       People v. Dimas, No. B223795, 2011 Cal. App. Unpub. LEXIS 2464 (Apr. 11, 2011).
       United States v. Ross, No. CR S-99-0043 WBS EFB, 2011 WL 1253870 (E.D. Cal. Mar. 30,
       2011).
       Commonwealth v. Wright, 14 A. 3d 798 (Pa. 2011).
       People v. Sanchez, No. 2-08-1243, 2011 Ill. App. Unpub. LEXIS 872 (Ill. App. Ct. 2/4/2011).

2010   People v. Polk, 942 N.E. 2d 44 (Ill. App. Ct. 2010).
       People v. Garcia, No. B216793, 2010 WL 4868186 (Cal. Ct. App. Nov. 30, 2010).
       State v. Lockhart, 4 A. 3d 1176 (Conn. 2010).
       United States v. Redlightning, 624 F.3d 1090 (9th Cir. 2010).
       United States v. Slaight, 620 F.3d 816 (7th Cir. 2010).
       People v. Kowalski, No. 294054, 2010 WL 3389741 (Mich. Ct. App. Aug. 26, 2010).
       Dorsey v. United States, 2 A.3d 222 (D.C. 2010).
       Crowe v. County of San Diego, 593 F.3d 841 (9th Cir. 2010).
       Milke v. Ryan, No. CV 98-60-PHX-RCB, 2010 WL 383412 (D. Ariz. Jan. 29, 2010).
       Kaguyutan v. Rozum, No. 2:08-1022, 2010 WL 483791 (W.D. Pa. Feb. 5, 2010).
       Maryland v. Shatzer, 130 S. Ct. 1213 (2010).

                                             23
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 25 of 60 Page ID
                                   #:12466


       Rathbun v. Scribner, No. CV 08-3339-AG, 2010 WL 1266666 (C.D. Cal. Feb. 10, 2010).
       State v. A.N.J., 225 P.3d 956 (Wash. 2010).
       Wilson v. State, 311 S.W.3d 452 (Tex. Crim. App. 2010).
       People v. Vargas, No. G041999, 2010 WL 2525582 (Cal. Ct. App. 4th June 23, 2010).
       United States v. Brown, 617 F.3d 857 (9th Cir. 2010).

2009   Cason v. Hedgpeth, No. CV 08-4576-JVS (RNB), 2009 WL 1096209 (C.D. Cal. 4/22/2009).
       Corley v. U.S., 129 S. Ct. 1558 (2009).
       R. v. Cech, [2009] Q.C.C.S. 1041 (Can.).
       R. v. Edwards [2009] CarswellOnt 6324 (Can.).
       R. v. Merceus, [2009] Q.C.C.S. 3205 (Can.).
       R. v. T.E., [2009] ON.C. LEXIS 4222 (Can.).
       People v. Leon, No. G037950, 2009 WL 249362 (Cal. Ct. App. Feb. 3, 2009).
       People v. Olague, No. C053372, 2009 WL 924503 (Cal. Ct. App. April 7, 2009).
       State v. Fairconatue, 773 N.W.2d 226 (Wash. Ct. App. 2009).
       State v. Riofta, 209 P.3d 467 (Wash. 2009).
       Wade v. Brady, 612 F. Supp. 2d 90 (D. Mass. April 30, 2009).
       People v. Robles, No. G038739, 2009 WL 1364364 (Cal. Ct. App. May 15, 2009).
       Bush v. State, No. CR-03-1902, 2009 WL 1496826 (Ala. Crim. App. May 29, 2009).
       People v. Lucas, No. C057593, 2009 WL 2049984 (Cal. Ct. App. Aug. 4, 2009).
       Wroten v. Felker, No. CV 08-04352-AG, 2009 WL 3171705 (C.D. Cal. Sept. 30, 2009).
       In re D.K., No. 289371, 2009 WL 3401152 (Mich. Ct. App. Oct. 22, 2009).
       People v. Singletary, No. B211849, 2009 WL 3931360 (Cal. Ct. of App. Nov. 20, 2009).

2008   People v. Madrigal, No. F051127, 2008 WL 192310 (Cal. Ct. App. Jan. 24, 2008).
       U.S. v. Chancellor, No. 07-20578-CR, 2008 WL 622937 (S.D. Fla. Feb. 8, 2008).
       Anthony v. State, 980 So. 2d 610 (Fla. Dist. Ct. App. 2008).
       In re Taylor, 144 Wash. App. 1038 (2008).
       People v. Cerda, No. E041249, 2008 WL 2123855 (Cal. Ct. App. May 21, 2008).
       In re Detention of Law, 144 Wash. App. 1047 (June 2, 2008).
       People v. Rosario, 862 N.Y.S.2d 719 (2008).
       People v. Steele, No. B193519, 2008 WL 2410394 (Cal. Ct. App. June 16, 2008).
       R. v. Choy, [2008] 456 A.R. 177 (Can.).
       R. v. Fabas, [2008] B.C.S.C. 677 (Can.).
       R. v. Leslie, [2008] O.N.C.J. 666 (Can.).
       R. v. Modjani, [2008] 458 A.R. 96 (Can.).
       Bell v. Ercole, No. 05 CV 4532(ERK), 2008 WL 2484585 (E.D.N.Y. June 20, 2008).
       State v. Montejo, 974 So.2d 1238 (La. 2008).
       State v. Turner, 187 P.3d 835 (Wash. Ct. App. 2008).
       State v. Unga, 196 P.3d 645 (Wash. 2008).
       State v. Wooden, No. 23992, 2008 WL 2814346 (Ohio Ct. App. July 23, 2008).

2007   People v. Cason, No. B187189, 2007 WL 891292 (Cal. Ct. App. March 26, 2007).
       In re Bradford, 165 P.3d 31 (Wash. Ct. App. 2007).
       In re Genaro R., No. A112572, 2007 WL 934886 (Cal. Ct. App. March 29, 2007).

                                           24
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 26 of 60 Page ID
                                   #:12467


       People v. Bean, 847 N.Y.S.2d 903 (2007).
       People v. Villarreal, No. H029622, 2007 WL 1556645 (Cal. Ct. App. May 30, 2007).
       People v. Rathbun, No. B178509, 2007 WL 2391258 (Cal. Ct. App. Aug. 23, 2007).
       Doughtie v. Scribner, No. CIV S-06-1695-FCD-CMK-P, 2007 WL 2669922 (E.D. Cal. 9/7/07)
       People v. Muratalla, No. B192446, 2007 WL 4376374 (Cal. Ct. App. Dec. 17, 2007).
       People v. Wroten, No. B188462, 2007 WL 4501776 (Cal. Ct. App. Dec. 26, 2007).
       R. v. Osmar, [2007] 84 O.R.3d 321 (Can.).
       R. v. Osmar, [2007] ONCA 50 (Can.).
       State v. Bannister, 734 N.W.2d 892 (Wis. 2007).
       State v. Lawrence, 920 A.2d 236 (2007).

2006   Edmonds v. State, 955 So. 2d 864 (Miss. Ct. App. 2006).
       People v. Doughtie, No. C049197, 2006 WL 137426 (Cal. Ct. App. Jan. 18, 2006).
       People v. Smann, No. D045166, 2006 WL 1075228 (Cal. Ct. App. April 25, 2006).
       R. v. Hammerstrom, [2006] B.C.S.C. 1700 (Can.).
       R. v. Wilson, [2006] 213 O.A.C. 207 (Can.).
       Alley v. State, No. W2006-01179-CCA-R3-PD, 2006 WL 1703820 (Tenn. Crim. App. 6/ 22/06)
       People v. Fuentes, No. B184728, 2006 WL 2102898 (Cal. Ct. App. July 31, 2006).
       Washington v. Wilmore, No. Civ.A. 3:02CV00106, 2006 WL 2471511 (W.D. Va.8/23/2006).
       Reyes v. Duncan, No. C 05-04078 SI, 2006 WL 2529106 (N.D. Cal. Aug. 31, 2006).
       Milke v. Schriro, No. CV-98-0060-PHX-RCB, 2006 WL 3421318 (D. Ariz. Nov. 27, 2006).

2005   In re Jerrell C.J., 699 N.W.2d 110 (Wis. 2005).
       Murray v. Earle, 405 F.3d 278 (5th Cir. 2005).
       People v. Ford, No. A100574, 2005 WL 236593 (Cal. Ct. App. Jan. 31, 2005).
       People v. Mora, No. B167805, 2005 WL 1140646 (Cal. Ct. App. May 16, 2005).
       Scott v. State, 165 S.W.3d 27 (Tex. App. 2005).
       Singletary v. Fischer, 365 F. Supp. 2d 328 (E.D.N.Y. 2005).
       U.S. v. Bresnahan, 62 M.J. 137 (C.A.A.F. 2005).
       In re Owens, No. D045194, 2005 WL 2160209 (Cal. Ct. App. Oct. 7, 2005).

2004   Commonwealth v. Cornelius, 856 A.2d 62 (Pa. Super. Ct. 2004).
       Commonwealth v. DiGiambattista, 813 N.E.2d 516 (Mass. 2004).
       Kerkowich v. Wwanesa Mutual Ins. Co., [2004] M.B.Q.B. 110 (Can.).
       Medley v. Commonwealth, 602 S.E.2d 411 (Va. Ct. App. 2004).
       Missouri v. Seibert, 124 S. Ct. 2601 (2004).
       People v. Ramos, 121 Cal. App. 4th 1194 (2004).
       People v. Reyes, No. A097648, 2004 WL 831245 (Cal. Ct. App. April 19, 2004).
       People v. Sowl, No. A098094, 2004 WL 1080171 (Cal. Ct. App. May 14, 2004).
       People v. Ford, No. A100574, 2004 WL 1776598 (Cal. Ct. App. Aug. 10, 2004).
       State v. Cook, 847 A.2d 530 (N.J. 2004).
       Thorson v. State, 895 So.2d 85 (Miss. 2005).
       Weeks v. State, 140 S.W.3d 39 (Mo. 2004).
       West v. State, 876 So.2d 614 (Fla. Dist. Ct. App. 2004).
       Cobb v. Bruce, No. CIV.A. 03-3400-KHV, 2004 WL 3019345 (D. Kan. Dec. 29, 2004).

                                           25
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 27 of 60 Page ID
                                   #:12468


       Kerkowich v. Wawanesa Mutual Insurance Co., 2004 M.B.C. LEXIS 188 (Can. Man.) (Lexis).

2003   Brown v. Crosby, 249 F. Supp. 2d 1285 (2003).
       In re C.J., 674 N.W.2d 607 (Wis. Ct. App. 2003).
       People v. Martinez, No. B157095, 2003 WL 1438802 (Cal. Ct. App. March 21, 2003).
       People v. Gonzalez, No. B154557, 2003 WL 22977531 (Cal. Ct. App. Dec. 19, 2003).
       R v. Chalmers, [2003] CarswellOnt 4704 (Can.).
       R. v. Watts, [2003] B.C.S.C. 1403 (Can.).
       R. v. Wiegand, [2003] 335 A.R. 157 (Can.).
       State v. Mauchley, 67 P.3d 477 (Utah 2003).
       State v. Patton, 826 A.2d 783 (N.J. Super. Ct. App. Div. 2003).
       U.S. v. Villalba-Alvarado, 345 F.3d 1007 (8th Cir. 2003).
       Green v. City of Wenatchee, 2003 WL 26089744 (E.D. Wash. Mar. 14, 2003)
       Vent v. State, 67 P.3d 661 (Alaska Ct. App. 2003).

2002   Franks v. State, 90 S.W.3d 771 (Tex. Ct. App. 2002).
       People v. DeWeaver, No. A091078, 2001 WL 1515830 (Cal. Ct. App. Feb. 27, 2002).
       Monroe v. Angelone, No. 3:98CV254, 2002 U.S. Dist. LEXIS 26310 (E.D. Va. 3/28/2002).
       In re Jorge R., No. G028977, 2002 WL 31121106 (Cal. Ct. App. 2002).
       People v. Escobedo, No. B150558, 2002 WL 31160879 (Cal. Ct. App. Sept. 30, 2002).
       People v. Smann, No. D038219, 2002 WL 31608283 (Cal. Ct. App. Nov. 21, 2002).
       People v. Hernandez, No. E030489, 2002 WL 31781129 (Cal. Ct. App. Dec. 13, 2002).
       R. v. MacKay, [2002] 222 Sask. R. 259 (Can.).
       State v. Cobb, 43 P.3d 855 (Kan. Ct. App. 2002).
       State v. Conger, 652 N.W.2d 704 (Minn. 2002).
       U.S. v. Cantres, No. 00 C 3555, 2002 WL 276132 (N.D. Ill. Feb. 27, 2002).
       U.S. v. Faulkingham, 295 F.3d 85 (1st Cir. 2002).
       U.S. v. Rodgers, 186 F. Supp. 2d 971 (E.D. Wis. 2002).

2001   Cherrix v. Braxton, 131 F. Supp. 2d 756 (E.D. Va. 2001).
       Monroe v. Angelone, No. 3:98CV254, 2001 U.S. Dist. LEXIS 25216 (E.D. Va. 2001 4/18/01).
       People v. DeWeaver, No. A091078, 2001 WL 1515830 (Cal. Ct. App. 2001).
       R. v. Tessier, [2001] 245 N.B.R.2d 1 (Can.).
       U.S. v. Astello, 241 F.3d 965 (8th Cir. 2001).

2000   Hearndon v. Graham, 767 So.2d 1179 (Fla. 2000).
       Lapointe v. Warden, No. CV 970571161, 2000 WL 1409721 (Conn. Super. Ct. Sept. 6, 2000).
       R. v. Leahey, [2000] 278 A.R. 201 (Can.).
       R. v. Oickle, [2000] 2 S.C.R. 3 (Can.).
       State v. Davis, 32 S.W.3d 603 (Mo. Ct. App. 2000).

1999   Moriarty v. Garden Sanctuary Church of God, 511 S.E.2d 699 (S.C. Ct. App. 1999).
       People v. Philips, 692 N.Y.S.2d 915 (1999).
       State v. Rettenberger, 984 P.2d 1009 (Utah 1999).
       State v. Schofield, 97 Wash. App. 1085 (1999).

                                            26
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 28 of 60 Page ID
                                   #:12469



1998   State v. Meade, 963 P.2d 656 (Or. 1998).

         MEDIA COVERAGE, APPEARANCES, AND CITATION OF RESEARCH

2018   Sacramento Bee                             San Francisco Chronicle
       NBC 9 News Denver                          PBS
       The Telegraph

2017   San Francisco Chronicle                    The Canadian Press
       The Sun Magazine                           Benchmark Television (Australia)
       Al Jazeera                                 Westchester County Journal News
       North Shore News                           La Tercera (Chile)
       Richmond Times-Dispatch                    El Mercurio Legal (Chile)

2016   Good Morning America                       Wall Street Journal
       The New Yorker                             Chicago Sun Times
       ABA Journal                                New Orleans Advocate
       New Orleans Advocate                       Charlotte Observer
       Radio New Zealand News                     Benchmark Television (Australia)
       The Clarion-Ledger                         Kokomo Tribune
       Vice.com                                   San Luis Obispo News
       Criminal Injustice Podcast                 CT News Junkie
       Santa Barbara Independent

2015   New York Times                             Life of the Law (Podcast)
       Los Angeles Times                          Slate
       AP Online                                  Virginia Pilot
       The Marshall Project                       New York Law Journal
       The Guardian                               Peru Tribune
       Criminal Law Reporter

2014   Philadelphia Inquirer                      Pittsburgh Post-Gazette
       Beatrice Daily Sun                         San Quentin Times
       The Daily Times                            Modesto Bee
       The Buffalo News                           Omaha World-Herald

2013   The New York Times                         The Atlantic
       The New Yorker                             The Nation
       The Philadelphia Inquirer                  The San Diego Union-Tribune
       KPIX TV (Channel 5, San Francisco)         KPBS Radio (San Diego)
       Christian Science Monitor Weekly           The Buffalo News
       Evansville Courier-Press                   Connecticut Law Tribune
       The Philadelphia Daily News                CBS News


                                             27
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 29 of 60 Page ID
                                   #:12470


2012   USA Today                                New York Times
       Chicago Tribune                          Philadelphia Inquirer
       Pacific Standard Magazine                Oregon Register-Guard
       San Francisco Chronicle                  San Francisco Business Times
       Crestline Courier- News                  Fairbanks Daily News-Miner
       Ground Report                            Evansville Courier Press
       Owensboro Messenger-Inquirer             Inland Valley Daily Bulletin

2011   San Francisco Chronicle                  Detroit Free Press
       Chicago Tribune                          Philadelphia Inquirer
       New York Times                           Los Angeles Times
       The Lawton Constitution                  Memphis Commercial Appeal
       Vancouver Sun                            Chicago Sun-Times
       Brooksville, FLA Hernando Today          Great Falls Tribune
       Tampa Tribune                            Chicago Daily Herald

2010   Chicago Tribune                          KTVU News Channel 2 (San Francisco)
       The New York Times                       Appleton Post-Crescent
       Columbia Missourian                      Yakima-Herald
       Houston Chronicle                        Grand Rapids Press
       Seattle Times                            Manitowoc Herald Times Reporter
       Oshkosh Northwestern                     Wausau Daily Herald
       Sheboygan Press                          Chambersburg Public Opinion
       Aolnews.com                              Green Bay Press Gazette
       Joplin Globe                             KY3 News (Missouri)
       Voice of America                         San Francisco Examiner
       New York Magazine                        PBS Frontline
       Mississippi Clarion-Ledger               KUCI FM (Orange County, CA)
       Kansas City Star

2009   The New Yorker                           The Atlantic
       San Francisco Chronicle                  St. Petersburg Times
       Miami Herald                             The Detroit News
       Livingston Daily News                    American Lawyer
       Columbia Missourian                      California Lawyer
       KAOS Radio (Evergreen, WA)               Boulder Daily Camera
       Transitions, Syndicated NPR              The Texas Observer
       Siskiyou Daily News                      The Virginia Pilot
       The Ft. Collins Coloradoan

2008   Columbia Missourian                      Washington Post
       KQED Radio, San Francisco, CA            The Virginia Pilot
       Orlando Sentinel                         San Jose Mercury News
       WUIS Radio, Springfield, Illinois        Oakland Tribune
       KPIX, Channel 5 Bay Area                 Fairbanks News-Miner

                                           28
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 30 of 60 Page ID
                                   #:12471


       Springfield State Journal-Register        KGO Radio
       KKSU Perspectives, Syndicated NPR         Baltimore Examiner
       Legal Intelligencer                       KPCC Radio Los Angeles
       Columbia Daily Tribune                    Riverside Press-Enterprise
       Albuquerque Journal                       Justice Denied Magazine
       Seattle Weekly                            Palm Beach Daily Business Review
       Broward Daily Business Review             Miami Daily Business Review
       Omaha World Herald                        NBC Dateline
       Style Weekly                              National Law Journal
       Contra Costa Times                        Arkansas Democrat-Gazette
       Illinois Times                            Fault Lines
       Washington Examiner

2007   San Francisco Chronicle                   KQED Radio, San Francisco, CA
       Arkansas Democrat-Gazette                 The Westchester Guardian
       New York Times                            Chicago Tribune
       Akron Beacon Journal                      Wisconsin Lawyer
       Bakersfield Californian                   National Public Radio
       Missoula Independent                      Evansville Courier & Press
       Mr. Big (Documentary)

2006   San Jose Mercury News                     National Law Journal
       Contra Costa Times                        Los Angeles Times
       Oprah Magazine                            Oklahoma City Journal Record
       Atlanta Journal-Constitution              New York Law Journal
       Wisconsin State Journal                   Connecticut Law Tribune
       Richmond-Times Dispatch                   Pittsburgh Post-Gazette
       Missoula Independent                      Palm Beach Post
       Cox News Service                          ABC News
       Business Wire                             Fulton County Daily Report
       San Mateo County Times                    Tennessean
       Virginian-Pilot                           Salon.Com

2005   California Lawyer                         Wisconsin State Journal
       Vermont Brattleboro Reformer              Louisville Courier-Journal
       Arizona Republic                          Chronicle of Higher Education
       Chicago Reader                            Newsday
       New York Law Journal                      Court TV

2004   San Diego Union-Tribune                   New York Times
       Los Angeles Times                         Pittsburgh Post-Gazette
       Legal Times                               San Francisco Recorder
       Court TV                                  Village Voice
       Orange County Register                    Fort Lauderdale Sun-Sentinel
       Winston Salem Journal                     Hayward Daily Review

                                            29
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 31 of 60 Page ID
                                   #:12472


       Rochester Democrat and Chronicle

2003   Miami Herald                                San Diego Union-Tribune
       New York Times                              Chicago Tribune
       Los Angeles Times                           CBS News
       Law and Order                               Copley News Service
       Seattle Times                               CNN
       Modesto Bee                                 Amnesty International Magazine
       USA Today                                   Arts & Entertainment Channel
       San Antonio News-Express                    Toronto Star
       Birmingham Post-Herald                      Orange County Register

2002   Miami Herald                                San Jose Mercury News
       New York Times                              National Public Radio
       Oprah Magazine                              Wisconsin State Journal
       Pittsburgh Post-Gazette                     Virginian-Pilot
       Deseret Morning News                        Fort Lauderdale Sun-Sentinel
       National Public Radio, This American Life   Forensic Files
       Milwaukee Journal Sentinel                  Harpers Magazine
       Austin American-Statesman                   San Mateo County Times
       FBI Law Enforcement Bulletin                Capital Times

2001   New York Times                              Pittsburgh Post-Gazette
       Orange County Register                      St. Louis Post-Dispatch
       Forensic Files                              Minnesota Star Tribune
       Detroit Free Press                          Boston Globe
       Charleston Post and Courier                 Port Huron Times Herald
       Grand Rapids Press

2000   San Jose Mercury News                       New York Times
       Chicago Tribune                             Los Angeles Times
       Modesto Bee                                 Boston Globe
       Ascribe Newswire                            Dallas Morning News
       University Wire                             Chicago Daily Law Bulletin
       San Francisco Examiner                      Syracuse Post-Standard
       Washington Times                            Fort-Worth Star Telegram
       American Prospect                           Reason

1999   San Francisco Chronicle                     Washington Post
       National Public Radio                       Los Angeles Times
       Newsday                                     Milwaukee Journal Sentinel
       Rochester Democrat and Chronicle            Daily Press.Com
       New York Law Journal                        Nation
       American Bar Association Journal            Chicago Magazine
       Seattle Post-Intelligencer                  Playboy Magazine

                                             30
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 32 of 60 Page ID
                                   #:12473


       Federal News Service                       Baltimore Sun

1998   Washington Post                            Riverside Press-Enterprise
       San Diego Union-Tribune                    New York Times
       Chicago Tribune                            Los Angeles Times
       Seattle Times                              St. Louis Post-Dispatch
       Dallas Morning News                        U.S. News & World Report
       Hartford Courant                           Chicago Sun-Times
       Baltimore Sun                              New Orleans Times-Picayune
       Raleigh News & Observer

1997   Boulder Daily Camera                       Orlando Sentinel
       Riverside Press-Enterprise                 San Diego Union-Tribune
       Newsday                                    Detroit Free Press
       Boston Globe                               Charleston Post and Courier
       Dallas Morning News                        Hartford Courant
       Denver Post                                Maury Povich Show
       New York Post                              Geraldo Rivera Live
       New York Daily News                        Newark Star-Ledger
       Memphis Commercial Appeal                  Memphis Commercial Appeal
       Vancouver Columbian                        Indianapolis News
       Philadelphia Inquirer                      Gary Post-Tribune
       Morristown Daily Record                    Wilmington News Journal
       Belleville News-Democrat                   Mobile Register
       Greenville News                            Charleston Gazette-Mail
       Cleveland Plain Dealer                     Wheeling Sunday News-Register
       Everett Herald                             Augusta Chronicle
       Columbus Dispatch                          Columbus Leger-Enquirer
       Worchester Telegram                        Macon Telegraph
       Scranton Times                             Contra Costa Times
       Dayton Daily News                          Canton Repository
       Eugene Register-Guard                      Tacoma News Tribune
       Salem Statesman Journal                    Trenton Times
       Bridgewater Courier-News                   Hackensack Record
       Shreveport Times

1996   Los Angeles Times                          Louisville Courier-Journal
       Legal Times                                Shreveport Times
       New Jersey Law Journal

1995   Boulder Daily Camera

                                       PRESENTATIONS

2018   “Police Interrogation and False Confessions.” Renmin University. Beijing, China. May, 2018

                                             31
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 33 of 60 Page ID
                                   #:12474



       “Police Interrogation, False Confessions and Miscarriages of Justice in the United States.”
       People’s Public Security University of China, Muxidi Campus.

       “Questioning Police Interrogation Methods: A Comparative Study.” Beijing Normal
       University. Beijing, China. May, 2018.

       “Police Interrogation, False Confessions and Miscarriages of Justice.” China University of
       Political Science and Law, Jimenqiao Campus. Beijing, China. May, 2018.

       “Police Interrogation Methods and False Statements in China, the United States and the United
       Kingdom.” East China University of Political Science and Law. May, 2018. Shanghai, China.

       “Police Interrogation, Psychological Coercion and False Confessions.” People’s Public
       Security University of China, Tuanhe Campus. Beijing, China. May, 2018

       “False Confessions: The Psychological Science.” Illinois Public Defender Association.
       Springfield, IL. May, 2018.

       “Understanding and Litigating False Confessions.” San Francisco Public Defender’s Office.
       San Francisco, CA. April, 2018.

       “Interrogating Suspects with Intellectual Disabilities.” Habeas Corpus Resource Center. San
       Francisco, CA. April, 2018.

       “Suspect Confessions: Why Innocent Suspects Confess.” Annual Hamill Family Endowed
       Chair Lecture. University of San Francisco Law School. San Francisco, CA. April, 2018.

       “Litigating the Confession Suppression Motion.” California Attorneys for Criminal
       Justice/California Public Defenders Association Capital Case Defense Seminar. Monterey,
       CA. February, 2018.

       “False Confessions.” Federal Public Defender, Northern District of California. San Francisco,
       CA. February, 2018.

       “Litigating Police Interrogation and False Confessions.” Alabama Criminal Defense Lawyers
       Association. Annual Capital Casework Seminar. Birmingham, AL. January, 2018.

2017   “Theorizing Failed Prosecutions” (with Jon Gould). Law and Society Association of Australia
       and New Zealand. Dunedin, New Zealand. December, 2017.

       “The Problem of Wrongful Conviction.” The University of Diego Portales, School of Law.
       Santiago, Chile. November, 2017.

       “Conviction Integrity Units.” National Public Prosecutor’s Office.” Santiago, Chile.

                                               32
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 34 of 60 Page ID
                                   #:12475


       November, 2017.

       “Police Interrogation, Psychological Coercion and False Confessions.” The National Public
       Defender Office. Santiago, Chile. November, 2017.

       “Wrongful Convictions: A Comparative Perspective.” U.S.-Asia Law Institute. New York
       University, School of Law. New York, New York. October, 2017.

       “Police Interrogation, False Confessions and Wrongful Convictions.” International Society for
       the Reform of Criminal Law. San Francisco, CA. July, 2017

       “Litigating False Confessions.” National Innocence Network Conference. San Diego, CA.
       March, 2017.

       “Lies, More Lies and the Reid Method: Coercion, Contamination, and Cover-Up in the
       Interrogation of Brendan Dassey.” American Psychology-Law Society. Seattle, WA. March,
       2017.

       “How Interrogation Techniques and Suspect Vulnerabilities Interact to Produce False
       Confessions.” Habeas Assistance and Training Counsel Project National Seminar on Forensic
       Evidence and Criminal Law. Seattle, WA. March, 2017.

       “Interrogation and Confessions.” Criminal Justice Reform Conference. Arizona State
       University Law School. Phoenix, AZ. February, 2017.

       “False Confessions: The Psychological Science.” United States Marine Core Defense
       Service Organization Worldwide Training Conference. San Diego, CA. February, 2017.

       “Police Interrogation and Coerced/False Confessions.” Reno Public Defender’s Office. Reno,
       Nevada. February, 2017.

       “How to Avoid/Void Wrongful Convictions: False Confessions.” University of San Diego
       School of Law and Community Defenders, Inc. San Diego, CA. January, 2017.

       “Analyzing Proven False Confessions.” Association of American Law Schools. San
       Francisco, CA. January, 2017.

2016   “The Path to Exoneration” (with John Gould and Eric Martin). American Society of
       Criminology. New Orleans, LA. November, 2016.

       “The Miranda App” (with Andrew Ferguson). Boston University Law School. Boston, MA.
       September, 2016. Also presented at the Annual Meeting of the American Bar Association,
       Criminal Justice Section. Washington, D.C. November, 2016.

       “The Serial Case – Social Media, and the Trial of Adnan Syed.” Bar Association of San

                                              33
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 35 of 60 Page ID
                                   #:12476


       Francisco. San Francisco, CA. November, 2016.

       “False Confessions and Wrongful Convictions.” Harvard Law School. American Constitution
       Society. Cambridge, MA. November, 2016.

       “When Prosecutions Go Wrong – Convicting the Innocent.” Nebraska Criminal Defense
       Attorneys Association. Omaha, NE. October, 2016.

       “Writing (Academic and Popular) Books.” University of San Francisco School of Law,
       Faculty Colloquium. September, 2016.

       “The Problem of Wrongful Conviction in America.” Keynote Address. University of
       Auckland, Criminal Bar Association of New Zealand. Auckland, New Zealand. August, 2016

       “Police Interrogation, Psychological Coercion and False Confessions.” University of
       Auckland, Criminal Bar Association of New Zealand. Auckland, New Zealand. August, 2016.

       ‘“What Can Be Done About Wrongful Convictions?” Institute of Criminology, University of
       Sydney Law School. Sydney, Australia. April, 2016.

       “The Problem of Confessions.” Simon Fraser University, School of Criminology.
       Vancouver, Canada. April, 2016

       “Miranda: 50 Years Later.” University of San Diego School of Law. San Diego, CA. April,
       2016.

       “The Use of Social Framework Evidence on False Confessions in Criminal Cases.” American
       Psychology-Law Society. Atlanta, GA. March, 2016.

       “Does Miranda Protect the Innocent?” Northern Kentucky University School of Law.
       Highland Heights, Kentucky. February, 2016.

       “Police Interrogation and False Confessions.” The Center for American and International Law.
       Plano, Texas. February, 2016.

       “The Reid Method, Police Interrogation and Confessions.” California Attorneys for Criminal
       Justice/California Public Defenders Association Capital Case Defense Seminar. San Diego,
       CA. February, 2016.

       “False Confessions, Convicting the Innocent and the Troubling Case of Joseph Giarratano, Jr.”
       Washington and Lee School of Law. Lexington, VA. February, 2016.

2015   “Successes and Failures of the Innocence Revolution.” Duke University Law School.
       Durham, North Carolina. November, 2015.


                                              34
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 36 of 60 Page ID
                                   #:12477


       “Reflections on a Classic Ten Years Later: Richard Leo’s “Rethinking the Study of
       Miscarriages of Justice.” American Society of Criminology. Washington, DC. November,
       2015.

       “Wrongful Convictions and the Death Penalty.” University of San Francisco School of Law.
       Criminal Law Society. November, 2015.

       “Police Interrogation, False Confessions, and Alleged Child Abuse Cases.” University of
       Michigan, School of Law. Conference on Child Abuse Evidence: Perspectives from Law,
       Medicine, Psychology and Statistics. Ann Arbor, MI. November, 2015

       “The Path to Exoneration (with Jon Gould). National Science Foundation and National
       Institute of Justice Conference. “Elephants in the Courtroom: Examining Overlooked Issues in
       Wrongful Convictions.” Arlington, Virginia. October, 2015.

       “Has the Innocence Movement Become an Exoneration Movement? The Risks and Rewards of
       Redefining Innocence “Wrongful Convictions and the DNA Revolution: 25 Years of Freeing
       The Innocent” Conference.” Northeastern University School of Law. September, 2015.

       “A Damning Cascade of Investigative Errors.” Southeastern Association of Law Schools.
       Boca Raton, FLA. August, 2015.

       “The Problem of Wrongful Conviction.” Center for the Advanced Study in the Behavioral
       Sciences. Stanford University. Palo Alto, CA. May, 2015.

       “False Confessions: The Psychological Science.” American Psychology-Law Society. San
       Diego, CA. March, 2015.

       “The Social Psychology of Police Interrogation, False Confessions and Wrongful Conviction.”
       Department of Psychology, Social Psychology Program. Stanford University. Palo Alto, CA.
       March, 2015.

2014   “Litigating False Confession Cases” and “Presenting Expert Testimony.” National Forensic
       College. Cardozo Law School. New York, New York. June, 2014.

       “False Confessions, Erroneous Convictions and Safeguarding the Innocent.” The Rand
       Corporation. Santa Monica, CA. May, 2014

       “The Problem of Wrongful Conviction.” University of California, Irvine. The Newkirk Center
       for Science and Society, The Center for Law, Society and Culture, and the Center for
       Psychology and Law. Irvine, CA. April, 2014.

       “Police Interrogation and Coerced and False Confessions.” Los Angeles Public Defender’s
       Office. Van Nuys and Downtown Offices. Los Angeles, CA. April, 2014.


                                             35
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 37 of 60 Page ID
                                   #:12478


       “False Confession and Wrongful Conviction: Causes, Consequences, and Solutions.”
       Susquehanna University. Arlin M. Adams Center For Law and Society Distinguished Lecture.
       Selinsgrove, PA. April, 2014.

       “Legal Scholarship Employing Theory: A Critique.” Northwestern University School of Law.
       Boston, MA. March, 2014.

       “False Confessions.” California Attorneys for Criminal Justice/California Public Defenders
       Association Capital Case Defense Seminar. Monterey, CA. February, 2014.

       “The Justice Gap and the Promise of Criminological Research.” Western Society of
       Criminology. Honolulu, HI. February, 2014.

2013   “Promoting Accuracy in the Use of Confession Evidence: An Argument for Pre-Trial
       Reliability Hearings to Prevent Wrongful Convictions.” UCLA School of Law. Los Angeles,
       CA. August, 2013.

       “Why Interrogation Contamination Occurs.” Association of American Law Schools. Mid-year
       Criminal Justice Conference. San Diego, CA. June, 2013.

       “Social Psychological Testimony Regarding Interrogations and Confessions.” American-
       Psychology Law Society. Portland, OR. March, 2013.

       “To Walk in Their Shoes: The Problem of Recognizing False Confessions” (with Deborah
       Davis). American-Psychology Law Society. Portland, OR. March, 2013.

       “False Confessions.” California Attorneys for Criminal Justice/California Public Defenders
       Association Capital Case Defense Seminar. Monterey, CA. February, 2013.

2012   “Contaminated Confessions: Accuracy and Error in Decision-Making in the Criminal Justice
       Process.” Duke University School of Law. Durham, North Carolina. December, 2012.

       “Innocent Differences? An Empirical Study of Wrongful Convictions vs. “Near Misses” (with
       Jon Gould and Julia Carrano). American Society of Criminology. Chicago, IL. November,
       2012.

       “False Confessions: Causes, Consequences, Solutions.” Roosevelt University, Department of
       Psychology. Wrongful Convictions Distinguished Speakers Series. Chicago, IL. November,
       2012.

       “Promoting Accuracy in the Use of Confession Evidence: An Argument for Pre-Trial
       Reliability Hearings to Prevent Wrongful Convictions.” American University School of Law.
       Washington, D.C. September, 2012. U.C. Davis School of Law. Davis, CA. October, 2012.
       Temple University School of Law. Philadelphia, PA. November, 2012.


                                             36
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 38 of 60 Page ID
                                   #:12479


       “An Early Peek at the Results: An Empirical Study of Wrongful Convictions versus “Near
       Misses” (with Jon Gould and Julia Carrano). Law and Society Association. Honolulu, HI.
       June, 2012.

       “The Science of False Confessions.” Washington State Courts Continuing Judicial Education
       Conference. Cle Elum, Washington. April, 2012.

       “The Problem of Interrogation-Induced False Confession: Sources of Failure in Prevention and
       Detection”. Western Psychological Association. San Francisco, CA. April, 2012.

       “Interrogation Through Pragmatic Implication: Sticking to the Letter of the Law While
       Violating Its Intent.” Loyola University Law School. Los Angeles, CA. April, 2012.

       “Two Real-Life Studies, a Meta-Analysis, and the Effects of Unanticipated Questions.”
       American Psychology-Law Society. San Juan, Puerto Rico. March, 2012.

       “False Confessions: Understanding and Litigating the Issues.” New Mexico Criminal Defense
       Lawyers Association. Albuquerque, NM. March, 2012.

       “False Confessions.” California Attorneys for Criminal Justice/California Public Defenders
       Association Case Defense Seminar Program. Monterey, CA. February, 2012.

2011   “The Dynamics of False Confessions.” The Texas Bar, Continuing Legal Education. Dallas,
       Texas. December, 2011.

       “Studying Wrongful Convictions: Learning From Social Science” (with Jon Gould). American
       Society of Criminology. Washington, D.C. November, 2011.

       “False Confessions: Why Innocent People Confess.” Northern California Innocence Project.
       Santa Clara University School of Law. Santa Clara, CA. October, 2011.

       “The Problem of Interrogation-Induced False Confession: Sources of Failure in Prevention and
       Detection.” Federal Public Defender, Capital Habeas Unit. Los Angeles, CA. August, 2011.

       “The Science of False Confessions.” Texas Criminal Defense Lawyers Association. Austin,
       TX. August, 2011.

       “Police Interrogation Methods and False Confessions.” New York State Justice Task Force on
       Wrongful Convictions. New York, NY. June, 2011.

       “Police Interrogation: Tactics, Responses and Outcomes.” University of Minnesota School of
       Law. Conference on Barry Feld’s book, Police Interrogation of Juveniles: Practice and Policy.
       May, 2011.

       “The Truth About False Confessions: Interrogation-Related Regulatory Decline: Ego-depletion,

                                              37
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 39 of 60 Page ID
                                   #:12480


       Failures of Self-Regulation and the Decision to Confess.” Western Psychological Association
       Conference. Los Angeles, CA. April, 2011.

       “False Confessions: Causes, Consequences, Solutions.” National Innocence Network
       Conference. University of Cincinnati School of Law. April, 2011.

       “Police Interrogation in the Shadow of Trial.” New York University School of Law. Hoffinger
       Criminal Justice Colloquium. March, 2011.

       “Confessions of the Innocent: Causes, Consequences and Solutions.” Forensic Mental Health
       Association of California Annual Conference. Keynote Address. Seaside, CA. March, 2011.

       “Three Prongs of the Confession Problem: Issues and Proposed Solutions.” University of
       Washington School of Law. Faculty Colloquium. Seattle, WA. January, 2011.

2010   “Purpose-Driven Scholarship, Justice Work, and the Problem of Wrongful Conviction.”
       University of San Francisco School of Law. Justice Forum. November, 2010.

       “Innocent: Recent Advances in Uncovering Wrongful Convictions.” Stanford University
       School of Law. Shaking the Foundations Conference. October, 2010.

       “Miranda at 50: What Have We Learned?” Seattle University School of Law. Faculty
       Colloquium. September, 2010.

       “The Gatehouses and the Mansions: 50 Years Later.” University of San Francisco School of
       Law. Faculty Brown Bag Series. July, 2010.

       “A Doctrinal Analysis of Miranda v. Arizona and its Progeny: Why the Conventional
       Explanation is Wrong and What’s Really Going On.” University of San Francisco School of
       Law. Faculty Colloquium. April, 2010.

       “Police Interrogation, Psychological Coercion and False Confessions: Understanding and
       Litigating the Issues.” Los Angeles County Bar Association. April, 2010.

       “When Lightning Strikes Twice: Analyzing Double Wrongful Convictions.” University of
       California, Berkeley School of Law. Center for the Study of Law and Society Faculty
       Colloquium. March, 2010.

       “The Psychology of Coerced and False Confessions” and “Litigating Coerced and False
       Confession Cases.” Department of the Army, U.S. Trial Defense Service Conference. Ft.
       Lewis, WA. March, 2010.

       “Stage Setting in Police Interrogation: Interactive Effects of a Pretext for Interrogation and
       Minimization” (with Osvaldo Hernandez, Deborah Davis, Crissa Draper and William Follette).
       American Psychology-Law Society Conference. Vancouver, Canada. March, 2010.

                                              38
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 40 of 60 Page ID
                                   #:12481



       “When Lightning Strikes Twice: Analyzing Double Wrongful Convictions.” Emory University
       School of Law Faculty Colloquium. February, 2010.

       “Interrogation, Coercion and False Confessions: Understanding and Identifying the Issues.”
       California Attorneys for Criminal Justice/California Public Defenders Association Case
       Defense Seminar Program. Monterey, CA. February, 2010.

       “Interrogation Through Pragmatic Implication: Communicating Beneficence and Promises of
       Leniency” (with Deborah Davis and William Follette). Society for Personality and Social
       Psychology Conference. Las Vegas, NV. January, 2010.

       “One Hundred Years of Getting It Wrong? Wrongful Convictions After a Century of Research”
       (with Jon Gould). Northwestern University School of Law. Conference on a Century of
       Criminal Law and Criminology. Chicago, IL. January, 2010

       “Police Interrogation and False Confessions: A Review of the Research.” Association of
       American Law Schools Annual Conference. New Orleans, LA. January, 2010.

2009   “The Wrong Guys: Author Meets Critics.” American Society of Criminology Conference.
       Philadelphia, PA. November, 2009.

       “False Confessions: Science and Research” Office of the State Appellate Defender and Illinois
       Institute for Continuing Legal Education Conference. Keynote Address. Springfield, IL.
       October, 2009.

       “Police-Induced Confessions: Risk Factors and Recommendations.” UC Hastings School of
       Law. Faculty Colloquium. San Francisco, CA. September, 2009.

       “The Psychology of Forced Confessions” and “Litigating False Confession Cases.” Indiana
       Public Defender Council Conference. Indianapolis, IN. August, 2009.

       “Interrogation, Coercion and False Confessions: Understanding and Identifying the Issues.”
       National Association of Criminal Defense Attorneys Conference. Santa Fe, NM. April, 2009.

       “False Confessions: Challenging Police-Induced Testimonial Evidence.” Illinois Institute for
       Continuing Legal Education Death Penalty Conference. Keynote Address. Chicago, IL.
       March, 2009.

       “Interrogation, Coercion and False Confessions: Understanding and Identifying the Issues.”
       Contra Costa County Public Defender’s Office. Martinez, CA. March, 2009.

       “False Confessions.” California Attorneys for Criminal Justice/California Public Defenders
       Association Case Defense Seminar Program. Monterey, CA. February, 2009.


                                              39
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 41 of 60 Page ID
                                   #:12482


       “False Confessions: Challenging Police-Induced Testimonial Evidence.” San Francisco Public
       Defender’s Office. February, 2009

       “False Confessions: Causes, Consequences and Reforms.” Texas Court of Criminal Appeals.
       Criminal Justice Integrity Unit. Austin, TX. January, 2009.

2008   “The Wrong Guys: Murder, False Confessions and the Norfolk 4.” Northwestern University
       School of Law. Chicago, IL. November, 2008.

       “Police Interrogation and American Justice: Author Meets Critics” and “When Lightning
       Strikes Twice: Studying Double Wrongful Convictions.” American Society of Criminology
       Conference. St. Louis, Missouri. November, 2008.

       “The Psychology of False Confessions: Causes, Consequences and Reforms.” University of
       Illinois, Springfield. Institute for Legal and Policy Studies and Downstate Illinois Innocence
       Project. November, 2008.

       “The Wrong Guys: Murder, False Confession and the Norfolk 4.” University of San Francisco,
       School of Law. November, 2008.

       “Police Interrogation, Psychological Coercion, and False Confessions.” California Defense
       Investigators Association Conference. San Jose, CA. November, 2008.

       “False Confessions: Causes, Consequences, and Implications.” American Academy of
       Psychiatry and Law Conference. Keynote address. Seattle, WA. October, 2008.

       “Police Interrogation and American Justice.” New York University School of Law. Hoffinger
       Criminal Justice Colloquium. September, 2008.

       “False Confessions and Wrongful Convictions.” Innocence Project. New York, NY.
       September, 2008.

       “Police Interrogation and False Confessions.” Alaska Investigators Association and Alaska
       Innocence Project Conference. Anchorage, AL. September, 2008.

       “False Confessions, Wrongful Convictions and Legal Reform.” Association of American Law
       Schools. Mid-year Meeting, Evidence Section. Cleveland, Ohio. June, 2008.

       “False Confessions” and “Police Interrogation, False Statements and Confessions”. Habeas
       Corpus Resource Center Conference. San Francisco, CA. June, 2008

       “False Confessions.” National Association of Criminal Defense Attorneys Conference. Las
       Vegas, NV. April, 2008.

       “Litigating False Confession Cases.” National Innocence Network Conference. University of

                                               40
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 42 of 60 Page ID
                                   #:12483


       Santa Clara School of Law. March, 2008.

        “Recommending False Confession for the Innocent” (with Deborah Davis and William
       Follette). American Psychology Law Society Conference. Ft. Lauderdale, FL. March, 2008.

       “Police Interrogation and Coercion in Domestic American History.” University of Chicago
       School of Law. Conference on Torture, Law and War. March, 2008

       “Persuaded False Confessions.” University of Chicago School of Law. Criminal Law Faculty
       Colloquia. February, 2008.

       “Understanding False Confessions.” California Attorneys for Criminal Justice/California
       Public Defenders Association Case Defense Seminar Program. Monterey, CA. February,
       2008.

2007   “Understanding False Confessions.” California Public Defenders’ Association Conference.
       Yosemite, CA. November, 2007.

       “Persuaded False Confessions” and “Effects of Interrogation Tactics on Recommendation of
       False Confessions for the Innocent” (with Deborah Davis and William Follette). University of
       Texas, El Paso. “Interrogation and Confessions: A Conference Exploring Current Research,
       Practice and Policy.” September, 2007.

       “Police Interrogation, Psychological Coercion, False Confessions.” Florida Public Defender
       Association Conference. Orlando, FlA. September, 2007.

        “Effects of Failed Polygraph Results on Perceived Wisdom of True and False Confessions”
       (with Deborah Davis). American Psychological Association Conference. San Francisco, CA.
       August, 2007.

       “Police Interrogation, Psychological Coercion, False Confessions.” District of Columbia
       Public Defender Service. Washington, DC. June 2007.

       “Understanding the Reid Method and How It Coerces Confessions.” Habeas Corpus Resource
       Center Conference. San Francisco, CA. June, 2007.

       Wrongful Convictions and False Confessions. Tel Aviv University, School of Law.
       Conference on New Directions in Courtroom Research. Tel Aviv, Israel. May, 2007.

       “False Confessions: Causes, Consequences, Solutions.” Ohio Innocence Project. University of
       Cincinnati School of Law. Cincinnati, OH. March, 2007.

       “Wrongful Conviction: Legal and Judicial Perspectives.” Academy of Criminal Justice
       Sciences Conference. Seattle, WA. March, 2007.


                                              41
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 43 of 60 Page ID
                                   #:12484


       “False Confessions and the Wrongful Conviction of the Innocent.” National Innocence
       Network Conference. Harvard University Law School. March, 2007.

       “Police Interrogation, Psychological Coercion, False Confessions.” National Legal Aid and
       Defender Association. Annual Conference on Indigent Defense. Dallas, TX. March, 2007.

       “Understanding the Reid Method and How It Coerces Confessions.” California Attorneys for
       Criminal Justice/California Public Defenders Association Case Defense Seminar Program.
       Monterey, CA. February, 2007.

       “The Social Psychology and Consequences of Police-Induced False Confessions.” Northern
       California Innocence Project. Santa Clara, CA. February, 2007.

       “Police Interrogation, Psychological Coercion, False Confessions.” Santa Clara County Public
       Defender’s Office. San Jose, CA. February, 2007.

       “Why Do Suspects Falsely Confess?”Administrative Offices of the United States Courts.
       Conference on Forensic Evidence and the Criminal Law. New Orleans, LA. January, 2007.

2006   “Police Interrogation, False Confession and American Justice.” University of Oklahoma,
       Department of Psychology. Faculty Colloquium. Norman, OK. December, 2006.

       “Police interrogation, Psychological Coercion, False Confessions.” Missouri State Public
       Defender System Conference. St. Louis, MO. December, 2006.

       “Police Interrogation and American Justice.” University of San Francisco School of Law.
       Faculty Colloquium. November, 2006.

       “The Limits of Miranda.” University of Colorado School of Law. Conference on the 40th
       Anniversary of Miranda v. Arizona. Boulder, CO. October, 2006.

       “Interrogating Guantanamo Detainees.” University of San Francisco School of Law. October,
       2006.

       “Coerced and False Confessions.” National Child Abuse Defense & Resource Center
       Conference. September, 2006. Las Vegas, NV.

       “False Confessions: Causes, Consequences and Solutions.” California Commission on the Fair
       Administration of Justice. Los Angeles, CA. June, 2006.

       “Sympathetic Detectives with Time Limited Offers: Effects on Perceived Consequences of
       Confession” (with Deborah Davis, Deborah Knaack and David Bailey). Association for
       Psychological Science Conference. New York, NY. May, 2006.

       “Police Interrogation and Confessions.” San Mateo Private Defender Program. Burlingame,

                                              42
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 44 of 60 Page ID
                                   #:12485


       CA. May, 2006.

       “Miranda’s Past, Present and Future.” Harvard University School of Law. Conference on
       Criminal Procedure Stories. Cambridge, MA. April, 2006.

       “Incriminating Ourselves?” U.C.L.A. School of Law. Conference on the Faces of Wrongful
       Conviction: Examining California Justice Gone Wrong. April, 2006.

        “Police Interviewing and Interrogation: Toward A National Self-Report Survey of Police
       Practices and Beliefs” (with Saul Kassin, Kimberly Richman, L.H., Colwell, Amy Leach, Dana
       La Fon, & Christian Meissner) and “Evaluating Law Enforcement Evidence Ploys when
       Confessions are False: Mock Juror Perceptions of Deception and Coercion” (with Jennifer A.
       Bienhoff, Krista D. Forrest & Brad J. Stastny) and “Evaluating Evidence Ploys: The Role of
       Ploy Type in Perceptions of Deception and Coercion” (with Brad Stastny, Krista Forrest &
       Jennifer Bienhoff). American Psychology-Law Society Conference. St. Petersburgh, FL.
       March, 2006.

       “Police Interrogation and False Confessions: Best Practice Guidelines.” Wisconsin Criminal
       Justice Study Commission. Milwaukee, Wisconsin. February, 2006.

       “Bringing Reliability Back In: False Confessions and Legal Safeguards in the Twenty-First
       Century.” University of San Francisco School of Law. Faculty Colloquium. January, 2006.

2005   “Preventing Wrongful Convictions: Re-Examining Fundamental Principles of Criminal Law to
       Protect the Innocent” (with Steve Drizin). University of Wisconsin Law School. Conference
       on Wrongful Convictions. November, 2005.

       “Reforming Criminal Interrogation: Legal Solutions.” University of Chicago Law School.
       November, 2005.

       “Bringing Reliability Back In: False Confessions and Legal Safeguards.” Seattle University
       Law School. Faculty Colloquium. November, 2005.

       “Police Interrogation and the American Adversary System.” Washington University School of
       Law. Faculty Colloquium. St. Louis, Missouri. October, 2005.

       “Police Interrogation and the American Process of Justice.” Loyola University School of Law.
       Faculty Colloquium. Los Angeles, CA. September, 2005.

       “The Social Psychology and Consequences of Police-Induced False Confessions.” Northern
       California Innocence Project. Santa Clara, CA. July, 2005.

       “Re-Thinking the Study of Wrongful Conviction.” Law and Society Association Conference.
       Las Vegas, NV. June, 2005


                                             43
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 45 of 60 Page ID
                                   #:12486


       “Beyond CSI: Psychology, Crime and Justice.” University of California, Irvine. The UCI
       Think Forum Series. May, 2005.

       “True, False, and Suspicious Confessions: Research and Testimony on Interrogations and
       Confessions (with Mark Costanzo). Symposium on Applied Social Psychology. Claremont
       McKenna College. Claremont, CA. April, 2005.

       “Proven False Confessions: What They Tell Us About Police Interrogations.” American
       Psychology Law Society Conference. San Diego, CA. March, 2005.

       “Teaching Law and Society in Undergraduate Programs.” West Coast Law and Society
       Retreat. University of California, Berkeley. March, 2005.

       “The Psychology of Police Interrogation and False Confessions.” California Attorneys for
       Criminal Justice/California Public Defenders Association Case Defense Seminar Program.
       Monterey, CA. February, 2005.

       “The Evidentiary Aspects of Wrongful Convictions.” The Association of American Law
       Schools Annual Conference. San Francisco, CA. January, 2005.

2004   “Police Interrogation and False Confessions.” Northern California Innocence Project.
       University of Santa Clara. Santa Clara, CA. November, 2004.

       “Police Interrogation, Psychological Coercion and False Confessions.” Distinguished Faculty
       Scholar Lecture. University of Pittsburgh, School of Law. November, 2004

       “Psychological Coercion and Unreliable Confessions” (with Richard Ofshe). American Society
       of Criminology Conference. Nashville, TN. November, 2004.

       “The Psychology of Police Interrogation and False Confessions: What You Need to Know.”
       Solano County Bar Association. Fairfield, CA. November, 2004.

       “Police Interrogation and False Confessions.” Los Angeles County Bar Association. Los
       Angeles, CA. November, 2004.

       “Police Interrogation and Unreliable Statements: Thinking about the James Tucker Case.”
       Northern California Innocence Project. Golden Gate University School of Law. San
       Francisco, CA. September, 2004.

       “Police Interrogation, Psychological Coercion and False Confessions.” National Defender
       Investigation Association Western Regional Conference. Redondo Beach, CA. September,
       2004.

       “The Search for Truth.” 2004 Northern District of California Judicial Conference, Ninth
       Circuit. Santa Cruz, CA. May, 2004.

                                              44
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 46 of 60 Page ID
                                   #:12487



       “Interrogation, Confession and Innocence.” Innocence Project, Benjamin N. Cardozo Law
       School. New York, N.Y. May, 2004.

       “Protecting Human Subjects vs. Preserving Social Research.” University of California,
       Berkeley, School of Law. Berkeley, CA. April, 2004.

       “Police Interrogation and Confessions.” Santa Clara County Public Defender’s Office. San
       Jose, CA. March, 2004.

       “Police Interrogation: A Study in Deception.” San Mateo County Private Defenders Program.
       Burlingame, CA. January, 2004.

2003   “Confessions, Admission, and False Statements.” California Attorneys for Criminal Justice
       Conference. San Francisco, CA. December, 2003.

       “Procedures for Interrogation and Confession.” The University of California, Irvine.
       Conference on Science and the Law of Evidence. November, 2003.

       “Confessions and Coercion.” Habeas Corpus Resource Center Conference. San Francisco,
       CA. November, 2003.

       “Understanding Police Interrogation, Coercion and Confessions.” San Francisco Public
       Defenders’ Office. San Francisco, CA. October, 2003.

       “Videotaping Interrogations: Does it Enhance the Jury’s Ability to Distinguish True and False
       Confessions?” (with Saul Kassin, C. Crocker and Lindsay Holland). Psychology & Law
       International Interdisciplinary Conference. Edinburgh, Scotland. July, 2003.

       “Exploding the Myths of False Confession: Lessons from the Central Park Jogger Case” (with
       Steve Drizin). The Law and Society Association Conference. Pittsburgh, PA. June, 2003.

       “Analyzing Confessions and Their Consequences.” The Advanced Judicial Academy for
       Illinois Judges.” University of Illinois. Champaign, Illinois. June, 2003

       “The Social Psychology of Police Interrogation and False Confession.” San Diego
       Psychology-Law Society. San Diego, CA. May, 2003.

       “The Psychology of Police Interrogation and False Confession.” The National Judicial
       Institute. Victoria, British Columbia. May, 2003.

       “The Psychology of Police Interrogation, Coercion and False Confession.” Full day training
       course.” Miami Beach Police Department. Miami Beach, FLA. February, 2003

       “False Statements.” California Attorneys for Criminal Justice/California Public Defenders

                                              45
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 47 of 60 Page ID
                                   #:12488


       Association Case Defense Seminar Program. Monterey, CA. February, 2003.

2002   “The Psychology of Police Interrogation and False Confession.” National Judicial Institute.
       Judicial Safeguards for the Prevention of Wrongful Convictions Seminar. Ottawa, Ontario.
       Canada. December, 2002.

       “The Consequences of False Confessions Revisited in the DNA Age” (with Steve Drizin). The
       American Society of Criminology Conference. Chicago, IL. November, 2002.

       “Influence, Persuasion and Compliance: The Psychology of Police Interrogation and
       Confession Evidence.” University of California, San Diego. Department of Psychology.
       Faculty Colloquium. November, 2002.

       “Studying Police Interrogation and Confessions.” Long Beach Police Department. Long
       Beach, CA. November, 2002.

       “The Psychology of Interrogation, Coercion and Police-Induced False Confession.” California
       Public Defenders Association Conference. Rohnert Park, CA. August, 2002

       “The Psychology of Police Interrogation and False Confession.” Three day training course for
       investigators at the Broward County Sheriff’s Office. Ft. Lauderdale, Florida. July, 2002.

       “False Confessions.” Spokane Criminal Defense Attorneys. Spokane, WA. June, 2002.

       “Thinking About Miscarriages of Justice.” The Law and Society Association Conference.
       Vancouver, Canada. May, 2002.

       “Police Interrogation, False Confessions and Miscarriages of Justice.” California State
       University, Northridge. Department of Sociology. Faculty Colloquium. May, 2002.

       “Public Perceptions of Interrogation Tactics in Criminal Setting” (with Jodi Quas and Brianne
       Beck). The Western Psychological Association Conference. Irvine, CA. April, 2002.

       The Psychology of Police Interrogation and False Confessions.” Invited Lecture to Military
       Prosecutors as part of the “Prosecuting Complex Litigation” Course Seminar. Naval Justice
       School. San Diego, CA. April, 2002.

       “Video-taping, Police-Induced False Confessions and Interrogation Reform: Defining the
       Problems, Finding the Solutions.” National Innocence Network Conference, California Western
       School of Law. San Diego, CA. January, 2002.

2001   “Police Interrogation and False Confessions.” Annual Trial Defense Service Conference.
       United States Army. Las Vegas, Nevada. November, 2001.

       “Analyzing False Confession Cases: How to Know Them When You See Them; What to Do

                                              46
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 48 of 60 Page ID
                                   #:12489


       When You Get Them.” The Federal Defenders Program and the Illinois Association of
       Criminal Defense Lawyers Conference. Chicago, IL. October, 2001.

       “How Police Induce False Confessions.” Wisconsin Public Defender Conference. Milwaukee,
       WI. October, 2001.

       "Influence, Coercion and Confession: Connecting Scholarly Research and Courtroom
       Testimony." The American Psychological Association Conference. San Francisco, CA.
       August, 2001.

       “Investigating and Correcting Official Misconduct: Preliminary Lessons from the Rampart
       Scandal” (with Bill Thompson and Paul Kaplan). The Society for the Study of Social Problems
       Conference. Anaheim, CA. August, 2001.

       “Police Interrogation, Coercion and False Confessions: Exposing Police Misconduct Inside the
       Interrogation Room and Exonerating the Innocent.” The National Association of Criminal
       Defense Attorneys Conference. Minneapolis, MN. August, 2001.

       “Police Interrogation Techniques and False Confessions.” New Mexico Criminal Defense
       Lawyers Association Seminar. Albuquerque, NM. July, 2001.

       “Police Interrogation, Coercion and False Confessions.” Los Angeles Public Defender’s
       Office. Los Angeles, CA. June, 2001.

       “Thinking Critically About False Memories, False Confessions and False Accusations: Past,
       Present and Future.” University of California, Irvine. Students for Science and Skepticism.
       May, 2001.

       "Police Interrogation, Coercive Influence Techniques, and False Confessions." Western Circuit
       Workshop, United States Air Force. Travis Air Force Base. Sacramento, CA. March, 2001.

       "Proving Your Client's Confession is False or Coerced." Capital Case Defense Seminar.
       California Attorneys for Criminal Justice and the California Public Defenders Association.
       Monterey, California. February, 2001.

       "False Confessions." Benjamin N. Cardozo School of Law, Innocence Project Lecture Series.
       New York City, N.Y. January, 2001.

2000   "Questioning the Relevance of Miranda in the Twenty-First Century." University of Michigan,
       School of Law. Conference on Miranda After Dickerson: The Future of Confession Law. Ann
       Arbor, MI. November, 2000.

       "Studying Miscarriages of Justice in the Age of DNA, Video Technology and Death Row
       Exonerations: Understanding and Solving the Problem." Distinguished Faculty Lecture.
       University of California, Irvine. November, 2000.

                                              47
Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 49 of 60 Page ID
                                  #:12490



    "Police Misconduct Inside the Interrogation Room" and "Police-Induced False Confessions,
    Wrongful Deprivations of Liberty, and Miscarriages of Justice. The American Society of
    Criminology Conference. San Francisco, CA. November, 2000.

    "Confessions: Creating New Approaches to Excluding False, Coerced and Unlawfully
    Obtained Statements." San Diego County Public Defenders' Office. November, 2000.

    "The False Confession." Orange County Public Defender's Training Seminar. Santa Ana,
    California. November, 2000.

    "Miscarriages of Justice in the 21st Century: Coercion, False Confessions and the Wrongful
    Conviction of the Innocent." Marian Miner Cook Athenaeum Distinguished Lecture. Claremont
    McKenna College. Claremont, CA. September, 2000.

    "Interviewing/Interrogation." Full day Training Session. Cyprus Police Training Program.
    Ministry of Justice and Public Order of the Republic of Cyprus. Nicosia, Cyprus. September,
    2000.

    "Psychological Research and Wrongful Convictions: Influence, Suggestion and Coercion."
    The American Psychological Association Conference. Washington, D.C. August, 2000.

    "Obtaining Truthful Confessions, Avoiding Coerced and/or False Confessions." Training
    Seminar. Law Enforcement Coordinating Committee for the Fifth Circuit. San Antonio, TX.
    July, 2000.

    "Going to a Different Ivory Tower." Association of American Law Schools Mid-Year
    Conference on Criminal Justice. Washington, D.C. June, 2000.

    "Police Interrogation Methods, Coercion, and False Confessions." West Virginia Public
    Defender Conference. Davis, West Virginia. June, 2000

    "Police-Induced False Confessions." The Mississippi Judicial College, University of
    Mississippi. Tunica, Mississippi. May, 2000.

    "Coercive Interrogation and False Confessions: Reflections on the Wenatchee Cases." The
    University of Washington, Washington Law School Foundation. Seattle, WA. April, 2000.

    "The Legal Consequences of False Confessions." The American Psychology-Law Society
    Conference. New Orleans, LA. March, 2000.

    "Suggestive Interrogation and False Confessions." University of California, Irvine.
    Miscarriages of Justice Conference. School of Social Ecology. March, 2000.

    "Interrogations and Confessions: Implications for Attorneys and Psychologists." Half-day

                                           48
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 50 of 60 Page ID
                                   #:12491


       course for prosecutors, defense attorneys and psychologists. Sponsored by Goebel & Vigen:
       Clinical, Forensic & Organizational Psychology. Shreveport, Louisiana. March, 2000.

       "False Confession Theory and Application." Central Circuit Defense Team Conference, United
       States Air Force. Randolph Air Force Base. San Antonio, Texas. January, 2000.

       "Police Interrogation, Coercive Influence Techniques, and False Confessions." Federal
       Defenders of San Diego Conference. San Diego, CA. January, 2000.

1999   "Coerced and False Confessions." Indiana Public Defender Council Conference. Indianapolis,
       Indiana. December, 1999.

       "False Confessions: Causes, Consequences, and Solutions." The American Society of
       Criminology Conference. Toronto, Canada. November, 1999.

       "Coerced Confessions." The Colorado State Public Defenders' Association Conference.
       Crested Butte, CO. October, 1999.

       "Video-taping Interrogations and Confessions." Testimony before the Illinois House of
       Representatives. Task Force on Videotaping Interrogation and Confessions. Chicago, IL.
       September, 1999.

       "Litigating a False Confession Case." National Seminar on Mental Illness and the Criminal
       Law. The Federal Defender Training Group. Washington, D.C. June, 1999.

       "Adapting to Miranda: Modern Interrogators' Strategies for Dealing with the Obstacles Posed
       By Miranda." University of Southern California School of Law. Faculty Colloquium. March,
       1999.

       "Analyzing Coerced and/or False Confessions." National Association of Criminal Defense
       Attorneys Conference. St. Louis, Missouri. March, 1999.

       "False Confessions: Inside the Interrogation Room from Coercion to Deception." Criminal
       Defense Attorneys of Michigan Conference. Detroit, Michigan. March, 1999.

       "The Social Psychology of Police Interrogation and False Confession." University of
       California, Santa Barbara. Department of Psychology. Social Psychology Symposium.
       January, 1999.

       "The Social Psychology of Police Interrogation and False Confession." University of
       California, Irvine. Department of Psychology and Social Behavior. Faculty Colloquium.
       January, 1999.

1998   "The Regulation and Memorialization of Confessions." Northwestern University School of
       Law. Conference on Wrongful Convictions and the Death Penalty. November, 1998.

                                             49
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 51 of 60 Page ID
                                   #:12492



       "Science in the Courtroom." The American Society of Criminology Conference. Washington,
       D.C. November, 1998.

       "Analyzing Coerced Confession Cases." Arizona Attorneys for Criminal Justice Conference.
       Tucson, AZ. September, 1998.

       "The Social Psychology of False Confessions." American Sociological Association
       Conference. San Francisco, CA. August, 1998.

       "The Psychology of Confession Evidence: From the Ivory Tower to the Realities of Practice."
       The Law and Society Association Conference. Aspen, CO. June, 1998.

       "Miranda and the Adversary System: Lessons for Japan." University of California, Berkeley
       School of Law. Center for the Study of Law and Society. Conference on Japanese Criminal
       Justice. April, 1998.

       "The Truth about False Confessions: Understanding Their Causes and Consequences." Wayne
       State University. Center for Legal Studies. Faculty Colloquium. Detroit, MI. April, 1998.

       "The Truth About False Confessions: What Criminologists Should Know." The Academy of
       Criminal Justice Sciences Conference. Albuquerque, NM. March, 1998.

       "Coerced Statements, False Confessions and Creating Memory, Parts I and II.” The Federal
       Judicial Center Conference. San Diego, CA and Atlanta, GA. March, 1998.

       "The Causes and Consequences of False Confessions." University of Washington, Seattle.
       Department of Sociology. Faculty Colloquium. January, 1998.

1997   “Police Interrogation, False Confessions and Miscarriages of Justice.” The University of
       California, Irvine School of Social Ecology. Newport Beach, CA. November, 1997.

       "Police Interrogation, False Confessions and Expert Witnesses." American Society of
       Criminology Conference. San Diego, CA. November, 1997.

       "The Consequences of False Confessions: Deprivations of Liberty and Miscarriages of Justice
       in the Age of Psychological Interrogation" (with Richard Ofshe). Law and Society Association
       Conference. St. Louis, Missouri. May, 1997.

       "The Decision to Confess." The University of Denver College of Law. Symposium on
       Coercion, Exploitation and the Law. Denver, CO. March, 1997.

       "Police Interrogation, False Confessions, and Expert Witnessing." University of Colorado,
       Boulder. Department of Sociology, Graduate Student Forum. March, 1997.


                                              50
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 52 of 60 Page ID
                                   #:12493


       "Explaining False Confessions." The University of Colorado, Boulder School of Law. Faculty
       Colloquium. Boulder, CO. February, 1997.

       "False Confessions and Miscarriages of Justice Today." Conference sponsored by The Justice
       Committee. Salem, MA. January, 1997.

1996   "Coerced False Confessions." American Society of Criminology Conference. Chicago,
       Illinois. November, 1996.

       "False Confessions: Documenting, Explaining and Preventing Miscarriages of Justice."
       University of California, Irvine. Department of Criminology, Law and Society. Faculty
       Colloquium. November, 1996.

       "Is Miranda Enough or Should We Video-tape All Confessions?" Seton Hall University Law
       School. Newark, NJ. October, 1996.

       "The Principles and Practices of Criminal Law in the United States." Tsingua University
       School of Law. Bejing, China. October, 1996.

       "Police Interrogation in America." Chinese People's Public Security University. Department of
       Criminology. Bejing, China. October, 1996.

       "Police Interrogation and False Confessions in America." Supreme People's Procuratorate of
       the People's Republic of China." Bejing, China. October, 1996

       "Deception by Sociologists." American Sociological Association Conference. New York,
       NY. August, 1996.

       "Secrecy and the Interrogation of Suspects." University of Colorado, Boulder. Conference on
       George Simmel's Actual and Potential Impact on Contemporary Society. April, 1996.

       "Between Reality and Metaphor: A Friendly Critique of The Myth of Repressed Memory."
       Pacific Sociological Association Conference. Seattle, WA. March, 1996.

1995 "The Context and Outcome of Police Interrogation: A Quantitative Analysis." American
     Society of Criminology Conference. Boston, MA. November, 1995.

       "The Social and Legal Construction of Recovered Memories." University of Delaware at
       Newark, Department of Legal Studies. November, 1995.

       "False Confessions and Miscarriages of Justice: A Preliminary Study" and "The Mythology and
       Sociology of Recovered Memories." Northern Arizona University, Departments of Sociology
       and Criminal Justice. Flagstaff, AZ. October, 1995.

       "The Social Meaning of the O.J. Simpson Case." University of Colorado, Boulder.

                                              51
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 53 of 60 Page ID
                                   #:12494


       Department of Sociology, Diversity Forum. October, 1995.

       "Interrogation and Surveillance: Changing Trends in Police Detection and Social Control."
       American Sociological Association Conference. Washington, D.C. August, 1995.

       "False Memory, False Confession: When Police Interrogations Go Wrong." Law & Society
       Association Conference. Toronto, Canada. June, 1995.

       "Trial and Tribulations: Courts, Ethnography, and the Need for an Evidentiary Privilege for
       Academic Researchers." The Pacific Sociological Association Conference. San Francisco, CA.
       April, 1995.

       "Police Interrogation: Empirical Observations, Legal Questions, Ethical Dilemmas." University
       of Colorado, Boulder School of Law. Faculty Colloquium. February, 1995.

       "Violence, Civility and Social Change: The Case of American Police Interrogation in the
       Twentieth Century." University of Minnesota, Minneapolis. Department of Sociology.
       Faculty Colloquium. January, 1995.

1994   "Westville Revisited: A Contemporary Analysis of Order, Legality, and Crime Detection."
       American Society of Criminology Conference. Miami, FLA, November, 1994.

       "The Sociologist as Detective: Reflections on the Methodology and Ethics of Fieldwork Inside
       the Police Interrogation Room." University of California, Los Angeles. Department of
       Sociology. October, 1994.

       "The Historical Sociology of the Third Degree in America: Analyzing the Rise and Fall of a
       Violent Social Practice." American Sociological Association Conference. Los Angeles, CA.
       August, 1994.

       "The Impact of Miranda Revisited: Analyzing an Old Question with New Data." Law &
       Society Association Conference. Phoenix, AZ, June, 1994.

       "Police Interrogation as a Confidence Game." Western Society of Criminology Conference.
       Berkeley, CA, February, 1994.

1993 "Inside the Interrogation Room: A Participant Observation Study of Custodial Police
     Questioning." American Society of Criminology Conference. Phoenix, AZ, October, 1993.

       "How to More Effectively Elicit Confessions." Presentation to the Hayward Police, CA
       Department, Criminal Investigation Division. August, 1993.

       "Violence, Civility and Institutional Change: The Case of American Police Interrogation."
       University of Colorado, Boulder. Department of Sociology. Faculty Colloquium. January,
       1993.

                                              52
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 54 of 60 Page ID
                                   #:12495



1992   "Criminal Interrogation and Confessions Revisited: An Analysis and Critique of Inbau and
       Reid's Police Training Manuals and Courses." American Society of Criminology Conference.
       New Orleans, LA, November, 1992.

       "Police Interrogation and Social Control." Law and Society Association Conference.
       Philadelphia, PA, May, 1992.

1991   "From Coercion to Deception: An Empirical Analysis of the Changing Nature of Police
       Interrogation in America." American Society of Criminology Conference. San Francisco, CA.
       November, 1991.

       "The Ethics of Deceptive Interrogation” (with Jerome H. Skolnick). University of California,
       Berkeley, School of Law. Faculty Colloquium. September, 1991.

       "The Social Psychology of Coerced-Internalized False Confessions" (with Richard J. Ofshe).
       American Sociological Association Conference. Cincinnati, OH, August, 1991.

       "Research on Police Interrogation: Some Thoughts and Questions About the Permissible Limits
       of Deception." University of California, Berkeley. Jurisprudence and Social Policy Program,
       Friday Forum. May, 1991.

                 LEGISLATIVE, JUDICIAL AND EXECUTIVE TESTIMONY

       New York State Justice Task Force on Wrongful Convictions (2011)
       Texas Court of Criminal Appeals. Criminal Justice Integrity Unit (2009)
       California Commission on the Fair Administration of Justice (2006)
       Wisconsin Criminal Justice Study Commission (2006)
       The Illinois House of Representatives (1999)

                                 GRANTS AND FELLOWSHIPS

       Stanford University, Center for the Advanced Study in the Behavioral Sciences (2014-2015)
       Guggenheim Foundation (2011-2012)          Open Society Institute (2004-2005, 2008)
       National Science Foundation (2005-2006) Univ. of California, Irvine (1998-2002)
       MacArthur Foundation (1992-1993)           Univ. of Colorado, Boulder (1994-1996)

                                       COURSES TAUGHT

       LAW                                 UNDERGRADUATE

       Criminal Procedure                  Introduction to Criminology, Law and Society
       Criminal Law                        Interrogation, Confession and the Law
       Wrongful Convictions                Miscarriages of Justice
       White Collar Crime                  Influence, Memory and the Law

                                              53
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 55 of 60 Page ID
                                   #:12496


                                             Topics in Criminology
                                             Criminal Justice in the United States: An Introduction
       GRADUATE                              American Criminal Justice System: Advanced Overview
                                             Critical Thinking
       Miscarriages of Justice               Sociology of Law
       Police Organization and Behavior      Police, Law and Society
       Police Scandal and Misconduct         Police Interrogation and False Confessions
       Topics in Criminology                 Sociology of White-Collar Crime

                       POLICE INTERROGATION TRAINING (GIVEN)

2/03   Taught 8 hour training course on interrogation methods, psychological coercion and false
       confessions for felony investigators in the Miami Beach Police Department. Miami Beach, FL.

7/02   Taught three 8 hour training courses on interrogation methods, psychological coercion and
       false confessions for felony investigators in the Broward County Sheriff’s Office. Ft.
       Lauderdale, FL.

9/00   Taught a full-day training session on interview and interrogation to the Cyprus Police as part of
       their training program in the Ministry of Justice and Public Order. Republic of Cyprus.
       Nicosia, Cyprus.

7/00   Taught training seminar on obtaining truthful confessions and avoiding coerced and/or false
       confessions to the Law Enforcement Coordinating Committee for the Fifth Circuit. San
       Antonio, TX.

                     POLICE INTERROGATION TRAINING (RECEIVED)

3/93   Attended and participated in one week advanced interrogation training course taught by
       the Federal Law Enforcement Training Center (FLETC). Glynco, Georgia.
       Received certificate.

1/92   Attended and participated in one week interrogation training course taught by the San Mateo
       Community College, Administration of Criminal Justice Department. San Mateo,
       California. Received certificate.

11/91 Attended and participated in two day advanced interrogation training course taught by Reid
      &Associates. San Francisco, California. Received certificate.

3/91   Attended and participated in three day introductory interrogation training course taught by Reid
       & Associates. Los Angeles, California. Received certificate.

12/90 Attended one-day in-house interrogation training course for Sergeants. Criminal Investigation
      Division, Oakland Police Department. Alameda, California.


                                               54
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 56 of 60 Page ID
                                   #:12497


                OTHER LAW ENFORCEMENT RELATED SERVICE WORK

10/01-6/03    Member, Academic Education and Action Research Advisory Committee to the Chief
              of Police, Long Beach Police Department. Long Beach, CA.

5/84-8/84     Voluntary Internship. San Francisco District Attorney's Office, Consumer Fraud
              Division. San Francisco, CA.

                           PROFESSIONAL ACTIVITIES (SELECTIVE)

Editorial Board, Behavioral Sciences and the Law (2017-Present)
Editorial Board, Law and Society Review (1998-2002)

Peer Reviewer, Journals:

New Criminal Law Review (2018)
Law & Human Behavior (2005-2006, 2008-2009; 2012-2013; 2017-2018)
Journal of Quantitative Criminology (2017)
Law & Social Inquiry (1997-1998; 2001; 2005; 2013; 2017)
The Journal of Applied Research in Memory and Cognition (2017)
Behavioral Sciences & the Law (2014, 2017)
New Criminal Law Review (2017)
The American Psychologist (2016)
Law & Society Review (1996-2000; 2002-2003; 2012, 2014, 2016)
Stanford Law Review (2015)
Philosophy, Science and Law (2014)
Journal of the American Academy of Psychiatry and the Law (2014)
Current Directions in Psychological Science (2014)
Psychology, Public Policy and Law (2013-2014)
Justice Quarterly (1998, 2000, 2005, 2009, 2013)
Sociological Quarterly (1998, 2013)
American Journal of Criminal Justice (2013)
Journal of Law and Courts (2012)
British Journal of Sociology (2012)
Basic and Applied Social Psychology (2011)
Psychology, Crime and Law (2009)
Regulation and Governance (2009)
Journal of Criminal Justice (2000, 2006, 2008)
Criminology and Public Policy (2007)
Legal and Criminological Psychology (2006)
Journal of Law, Economics & Organization (2005)
Psychological Science (2004)
Psychological Science in the Public Interest (2004)
Law, Culture and the Humanities (2004)
Queen’s Law Journal (2004)

                                             55
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 57 of 60 Page ID
                                   #:12498


Criminal Justice Ethics (2003)
Criminology (2001-2002)
Research in Crime & Delinquency (1995, 1999)
Sociological Forum (1998-1999)
Journal of Criminal Law and Criminology (1996)
Studies in Law, Politics and Society (1996)
Social Problems (1996)
American Journal of Sociology (1995)

Peer Reviewer, Book Manuscripts:

Rowman and Littlefield Publishers (2018)
New York University Press (2006-2007, 2011-2012, 2015, 2017)
University of California Press (2014, 2017)      Sunbury Press (2017)
Hope and Life Press Books (2017)                 Ankerwycke Books (2016)
Oxford University Press (2013-2014)              Lexington Books (2011)
Princeton University Press (2008)                University of Arizona Press (2008)
Cornell University Press (2006)                  University of Michigan Press (2005)
AltaMira Press (2004)                            University of Chicago Press (2004)
Academic Press (2003)                            Aspen Publishers, Inc. (2000)
Northeastern University Press (1999)

Tenure and Promotion Reviews:

University of Ottawa, Faculty of Social Sciences (2017)
University of California, Riverside, Department of Psychology (2016)
University of Pittsburgh, School of Law (2015)
University of North Carolina, Greensboro, Department of Sociology (2015)
Roger Williams University, Department of Psychology (2015)
Emory University, Department of Psychology (2014)
Arizona State University, School of Criminology and Criminal Justice (2014)
University of Washington, School of Law (2013)
John Jay College of Criminal Justice (New York), Department of Psychology (2010)
UC Hastings College of Law, San Francisco, CA (2010)
University of Nevada, Reno, Department of Psychology (2004)
University of California, Berkeley, School of Law (2004)
Lafayette College (Pennsylvania), Department of Sociology (2003)
Northwestern University School of Law (2002)
Franklin and Marshall College (Pennsylvania), Department of Sociology (2001)

                               PROFESSIONAL MEMBERSHIPS

American Law Institute                    American Society of Criminology
American Psychological Association        American Psychology-Law Society
Association for Psychological Science     Law and Society Association

                                            56
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 58 of 60 Page ID
                                   #:12499


Academy of Criminal Justice Sciences        Association of American Law Schools
Society for the Study of Social Problems    The American Sociological Association
Pacific Sociological Association            Western Psychological Association
Western Society of Criminology              International Investigative Interviewing Research Group

                                CONSULTATIONS (SELECTIVE)

Law Enforcement

State of California, Department of Justice, San Diego, CA (2002-2004; 2013)
Maricopa County Sheriff’s Office, Phoenix, AZ (2011)
Riverside County Sheriff’s Association, Riverside, CA (2006)
Solicitor’s Office, State of South Carolina, Seventh Judicial Circuit (2005)
Wyoming Association of Correctional Employees (2005)
Miami Beach Police Department, Miami Beach, FLA (2003)
Broward County Sheriff’s Office, Ft. Lauderdale, FLA (2002)

Legislative, Judicial and Executive Organizations

New York State Justice Task Force on Wrongful Convictions (2011)
Texas Criminal Justice Integrity Unit (2009)
California Commission on the Fair Administration of Justice (2006)
Wisconsin Criminal Justice Study Commission (2006)
Illinois State Legislature, Task Force on Recording of Interrogations (1999-2000)

Innocence Projects and Universities (Selective)

MacArthur Justice Center, Northwestern University Law School (2009-2011; 2013; 2015-Present)
Northern California Innocence Project, San Francisco, CA (2004-2005; 2014-Present)
Northeastern University Law School Innocence Project (2018)
Innocence Project, Benjamin N. Cardozo Law School. New York, NY (1999-2000, 2009; 2012; 2017)
The Exoneration Initiative (2015-2017)
Minnesota Innocence Project (2011-2016)
University of Oklahoma Innocence Project (2012-2015)
Midwest Innocence Project (2014)
Pennsylvania Innocence Project (2014)
University of Wisconsin Innocence Project (2006; 2011-2014)
PACE University Law School Post-Conviction Criminal Defense Clinic (2010-2013)
University of California Davis School of Law, Immigration Clinic (2011-2012)
American University, Preventing Wrongful Convictions Project, Washington D.C. (2011-2013)
Centurion Ministries, Princeton, NJ (1998-2011)
Center for Wrongful Conviction, Northwestern University School of Law (2011)
George Washington University, Preventing Wrongful Convictions Project (2010-2011)
Maryland Innocence Project (2008-2010)
Downstate Illinois Innocence Project, University of Illinois (2008-2010)

                                                  57
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 59 of 60 Page ID
                                   #:12500


Ohio Innocence Project (2007-2010)
Bluhm Legal Clinic, Northwestern University (2008-2010)
Innocence Project Northwest, University of Washington (1998-1999; 2005-2006; 2008-2010)
MacArthur Justice Center, University of Chicago Law School (1999; 2005-2006)
Innocence Project, Osgoode Hall Law School, York University. Toronto, Ontario (2000)

Law Firms (Selective)

Neufeld, Scheck and Brustin, LLP, New York, NY (2013-2014; 2016-Present)
Cuomo, LLC, New York, New York (2016-Present)
Loevy & Loevy, LLP, Chicago, IL (2012-2013; 2015-Present)
Skadden, Arps, Slate, Meagher & Flom LLP, Washington, D.C. (2014-Present)
Squire, Patton and Boggs LLP, New York, NY (2009-Present)
Drinker, Biddle & Reath LLP, Princeton, NJ (2011-Present)
Meyer, Shaffer & Stepans, PLLP. Missoula, MT (2016-Present)
Riordan & Horgan, San Francisco, CA (2014-2018)
The Valorem Group, Chicago, IL (2015-2017)
Arnold & Porter Kaye Scholer LLP, New York, New York (2017)
Innocence Legal Team, Walnut Creek, CA (2011-2012; 2015-2017)
Sideman Bancroft LLP, San Francisco (2015-2016)
Venable LLP, Washington D.C. (2007-2016)
Carpenter, Lipps & Leland LLP, Columbus, OH (2016)
Arent Fox, LLP, Los Angeles, CA (2015-2016)
Rudolf, Widenhouse and Fialko, Charlotte, NC (2015)
Kirkland & Ellis, LLP, Washington, DC (2013-2014)
Bingham McCutchen LLP, Boston, MA (2005-2014)
Beldock, Levine & Hoffman, LLP, New York, NY (2004-2014)
Sidley Austin LLP, Chicago, IL (2009-2014)
Goodwin Procter LLP, Boston, MA (2012-2013)
Morgan, Lewis and Bockius LLP, Chicago, IL (2012-2013)
Williams & O’Connolly LLP, Washington, D.C. (2011-2012)
Reed Smith, New York, NY (2011-2012)
Fredrikson & Byron, P.A., Minneapolis, MN (2009-2012)
McGwire Woods LLP, Richmond, VA (2011)
Lane Powell, Seattle, WA (2008-2010)
Paul, Weiss, Rifkind, Wharton & Garrison LLP (2009-2010)
Sidley & Austin LLP, San Francisco, CA (2009)
Weil, Gotshal & Manges LLP, New York, N.Y. (2009)
Kirkland & Ellis LLP, New York, N.Y. (2008-2009)
Cochran, Neufeld, and Scheck LLP, New York, N.Y. (2003-2009)
Holland & Knight LLP, New York, NY (2004-2005, 2007-2009)
Goodwin Proctor LLP, New York, N.Y. (2008-2009)
Covington & Burling LLP, Washington, D.C. (2006)
O’Melveny & Myers LLP Los Angeles, CA (2003, 2005-2006)
Kelley, Drye & Warren LLP, New York (2006)

                                            58
 Case 2:17-cv-01076-DSF-AS Document 216-1 Filed 10/15/18 Page 60 of 60 Page ID
                                   #:12501


Joseph, Greenwald & Laake, PA, Greenbelt, Maryland (2005-2006)
Tamburello & Hanlon, San Francisco, CA (2005)
Hallinan, Wine & Sabelli, San Francisco, CA (2003)
Jenner & Block, Chicago, IL (2000-2001)
Jackson Walker LLP, Houston, TX (2000)
Day, Berry and Howard LLP, Hartford, CT (1999-2000)

Other (Selective)

Original Productions, LLC (2016, 2018)
Government of Mexico (2014)
NAACP Legal Defense Fund (2007-2009)
Good Morning America. ABC, New York, New York (2009)
Equal Justice Institute, Montgomery, ALA (2001-2004)
Beverly Monroe Coalition for Justice, Richmond, VA (1997-2003)
Sixty Minutes, CBS, New York, NY (2003)


References Available on Request




                                           59
